LEASE AGREEMENT
 
BY AND BETWEEN
 
CFRI/CQ NORWOOD UPLAND, L.L.C., AS LANDLORD
 
AND
 
TECH TARGET, INC., AS TENANT
 
DATED
 
SEPTEMBER ____, 2008
 
UPLAND WOODS CORPORATE CENTER, NORWOOD, MASSACHUSETTS
 
 
Table of Contents
 
 
 
 
1.1.
Introduction 

 
1.2.
Basic Data 

 
1.3.
Additional Definitions 

 
 
ARTICLE II  PREMISES AND APPURTENANT RIGHTS

 
2.1.
Lease of Premises 

 
2.2.
Appurtenant Rights and Reservations 

 
2.3.
Rooftop Equipment 

 
2.4.
Fitness Center 

 
2.5.
Cafeteria 

 
2.6.
Adjustment to Premises Rentable Area 

 
 
ARTICLE III  BASIC RENT

 
3.1.
Basic Rent 

 
 
ARTICLE IV  TERM OF LEASE

 
4.1.
Commencement Date 
 

 
4.2.
Preparation of the Premises 
 

 
4.3.
Conclusiveness of Landlord’s Performance; Warranties 
[

 
4.4.
Relocation Expense Reimbursement 
 

 
 
ARTICLE V  USE OF PREMISES

 
5.1.
Permitted Use 

 
5.2.
Installations and Alterations by Tenant 

 
 
ARTICLE VI  ASSIGNMENT AND SUBLETTING

 
6.1.
Prohibition 

 
6.2.
Excess Payments 

 
 
ARTICLE VII  RESPONSIBILITY FOR REPAIRS AND CONDITIONS OF PREMISES

 
7.1.
Landlord Repairs 

 
7.2.
Tenant’s Agreement 

 
7.3.
Floor Load - Heavy Machinery 

 
7.4.
Building Services 

 
7.5.
Electricity 

 
7.6.
Interruption of Services 

 
 
ARTICLE VIII  REAL ESTATE TAXES

 
8.1.
Payments on Account of Real Estate Taxes 

 
8.2.
Abatement 

 
8.3.
Alternate Taxes 

 
8.4.
Tax Increment Financing Agreement 

 
 
ARTICLE IX  OPERATING EXPENSES

 
9.1.
Definitions 

 
9.2.
Tenant’s Payment 

 
 
ARTICLE X  INDEMNITY AND PUBLIC LIABILITY INSURANCE

 
10.1.Tenant’s Indemnity

 
10.2.Public Liability Insurance

 
10.3.Tenant’s Risk

 
10.4.Injury Caused by Third Parties

 
10.5.Landlord’s Insurance

 
10.6.Waiver of Subrogation

 
10.7.Landlord Indemnity

 
 
ARTICLE XI  LANDLORD’S ACCESS TO PREMISES

 
11.1.Landlord’s Rights

 
 
ARTICLE XII  FIRE, EMINENT DOMAIN, ETC.

 
12.1.Abatement of Rent

 
12.2.Right of Termination

 
12.3.Restoration

 
12.4.Award

 
12.5.Temporary Taking

 
 
ARTICLE XIII  DEFAULT

 
13.1.Default

 
13.2.Remedies

 
 
ARTICLE XIV  MISCELLANEOUS PROVISIONS AND

 
14.1.Extra Hazardous Use

 
14.2.Waiver

 
14.3.Covenant of Quiet Enjoyment

 
14.4.Landlord’s Liability

 
14.5.Notice to Mortgagee

 
14.6.Assignment of Rents and Transfer of Titles

 
14.7.Rules and Regulations

 
14.8.Additional Charges

 
14.9.Invalidity of Particular Provisions

 
14.10.Provisions Binding, Etc.

 
14.11.Recording

 
14.12.Notices

 
14.13.When Lease Becomes Binding

 
14.14.Paragraph Headings

 
14.15.Rights of Mortgagee; Park Covenants

 
14.16.Status Report

 
14.17.Security Deposit

 
14.18.Remedying Defaults; Late Payments

 
14.19.Holding Over

 
14.20.Surrender of Premises

 
14.21.Brokerage

 
14.22.Environmental Compliance

 
14.23.Exhibits

 
14.24.Governing Law

 
14.25.Evidence of Authority

 
14.26.Representations and Warranties of Tenant

 
14.27.Landlord’s Representations and Warranties

 
14.28.Permitting Matters

 
14.29.Force Majeure

 
 
ARTICLE XV  TENANT OPTION TO EXTEND

 
15.1.Fair Market Rent

 
15.2.Option to Extend

 
 
ARTICLE XVI  RIGHT OF FIRST OFFER TO LEASE

 
 
ARTICLE XVII  RIGHT OF FIRST OFFER TO PURCHASE



EXHIBIT LIST
 
Exhibit A:                    The Land
Exhibit B:                     Floor Plan
Exhibit C:                     Landlord's Work
Exhibit D:                     Schedule
Exhibit E:                      Cleaning Specifications
Exhibit F:                      Items Included in Operating Expenses
Exhibit G:                      Rules and Regulations
Exhibit H:                      Form of Letter of Credit
Exhibit I:                        Property Title Policy
 


 
Lease Agreement
 
THIS INSTRUMENT IS A LEASE, dated as of September ___, 2008, in which the
Landlord and the Tenant are the parties hereinafter named, and which relates to
space in a building (the “Building”) located at Lot 4 in the Upland Woods
Corporate Center, Norwood, Massachusetts.  The parties to this instrument hereby
agree with each other as follows:
 
BASIC LEASE PROVISIONS
 
1.1.  
Introduction

 
The following sets forth basic data and, where appropriate, constitutes
definitions of the terms hereinafter listed.
 
1.2.  
Basic Data

 
Landlord:                                CFRI/CQ Norwood Upland, L.L.C., a
Delaware limited liability company
 
Landlord’s Original Address: c/o Campanelli Companies, One Campanelli Drive,
Braintree, Massachusetts 02185
 
Tenant:                      Tech Target, Inc., a Delaware corporation
 
Tenant’s Original Address:
 
Before the Commencement
Date:                                                                           117
Kendrick Street, Suite 800, Needham, MA 02494
 
From and After the Commencement Date:  The Premises.
 
Building:                      An approximately one hundred ninety-eight
thousand six hundred forty-one square foot (198,641 sq. ft.), four (4) story
building  to be located at Lot 4 in the Upland Woods Corporate Center, Norwood,
Massachusetts.
 
Basic Rent per square foot of the Premises Rentable Area per annum:
 
Year 1 through Year
5:                                                                $28.75
 
Year 6 through Year
10:                                                                $30.75
 
Basic Rent may be adjusted and/or abated pursuant to Sections 2.6, 4.2, 8.4 and
12.1.
 
Premises Rentable Area:  Approximately one hundred thirteen thousand seventeen
(113,017) square feet, of which one hundred two thousand five hundred
ninety-five (102,595) square feet are located on the third floor and portions of
the first, second and fourth floors of the Building (the “Phase I Premises”),
and the remaining ten thousand four hundred twenty-two (10,422) square feet is
located on fourth floor of the Building (the “Phase II Premises”), as measured
in accordance with the Measurement Method (subject to adjustment pursuant to
Section 2.6).
 
Permitted Uses:                                           General office uses,
as well as uses that are ancillary to general office use such as data centers,
training rooms and an employee break kitchen.
 
Parking Space:                                           Parking spaces shall be
provided based upon a ratio of four (4) spaces per one thousand (1,000) square
feet of the Premises Rentable Area, subject to the terms of Section 2.2 below.
 
Escalation Factor:                                           57%, subject to
adjustment in accordance with Section 2.6
 
Scheduled Completion Date:  December 31, 2009.
 
Initial Term: Ten (10) years, commencing on the Commencement Date and expiring
at the close of the day in the last day of the 120th month following the
Commencement Date.
 
Security Deposit:  $737,402.00, subject to adjustment pursuant to Section 14.17.
 
Base Operating Expenses: Base Operating Expenses shall be the actual Operating
Expenses for the Property for calendar year 2010 (provided that, if during any
portion of calendar year 2010, less than 95% of the Building Rentable Area was
occupied by tenants or if the Building was in operation for only a portion of
such year, actual operating expenses incurred shall be reasonably extrapolated
by Landlord to the estimated operational expenses that would have been incurred
if the Building were in operation for the entire year and 95% occupied for such
year, and such extrapolated amount shall, for the purposes hereof, be deemed to
be the Base Operating Expenses).
 
Base Taxes: Base Taxes shall be the fiscal year 2011, subject to the provisions
of Section 8.4 below.
 
Public Liability Insurance:  $2,000,000 per occurrence (combined single limit)
for property damage, personal injury or death.
 
1.3.  
Additional Definitions

 
Building Rentable Area:  Approximately 198,641 square feet, measured in
accordance with the Measurement Method.
 
Business Days:  All days except Sunday, New Year’s Day, Memorial Day,
Independence Day, Labor Day, Thanksgiving Day, Christmas Day (and the following
day when any such day occurs on Sunday).
 
Commencement Date:  As defined in Section 4.1.
 
Default of Tenant:  As defined in Section 13.1.
 
Escalation Charges:  The amounts prescribed in Sections 8.1 and 9.2.
 
Landlord’s Work:  As defined in Section 4.2.
 
Measurement Method:  ANSI/BOMA Z65.1 (1996), Standard Method of Floor
Measurement for Office Buildings.
 
Normal Business Hours:  As defined in Section 7.4.a.
 
Operating Expenses:  As determined in accordance with Section 9.1.
 
Operating Year:  As defined in Section 9.1.
 
Park Covenants:  That certain Declaration of Covenants, Easements and
Restrictions recorded in the Norfolk Registry of Deeds on February 10, 2005, in
Book 22094, Page 439, to which this Lease shall be subject, as more particularly
described in Article VIII hereof.  For purposes hereof, “Park” shall mean the
Upland Woods Business Park, as more particularly described in the Park
Covenants.
 
Premises: The portion of the Building as shown on Exhibit B annexed hereto
(excluding the portion of Exhibit B associated with the Building’s roof)
 
Property:  The land parcel as described in Exhibit A and the Building to be
constructed thereon (including adjacent sidewalks).  Landlord reserves the
right, from time to time, to adjust the boundaries of the Property.
 
Rent:                      Annual Basic Rent, Escalation Charges, and all other
amounts payable by Tenant hereunder.
 
Tax Year:  As defined in Section 8.1.
 
Taxes:  As determined in accordance with Section 8.1.
 
Tenant’s Delay:  As defined in Section 4.2.
 
Tenant’s Plans:  As defined in Section 4.2.
 
Tenant’s Removable Property:  As defined in Section 5.2.
 
Term of this Lease:  The Initial Term and any extension thereof in accordance
with the provisions hereof.
 
ARTICLE II
 
PREMISES AND APPURTENANT RIGHTS
 
2.1.  
Lease of Premises

 
Landlord hereby demises and leases to Tenant for the Term of this Lease and upon
the terms and conditions hereinafter set forth, and Tenant hereby accepts from
Landlord, the Premises.
 
2.2.  
Appurtenant Rights and Reservations

 
Tenant shall have, as appurtenant to the Premises, (i) the non-exclusive right
to use, and permit its invitees to use, in common with others, public or common
lobbies, hallways, stairways, and elevators and common walkways, driveways and
drive aisles necessary for access to the Building, and if the portion of the
Premises on any floor includes less than the entire floor, the common toilets,
corridors and elevator lobby of such floor; but such rights shall always be
subject to reasonable rules and regulations from time to time established by
Landlord pursuant to Section 14.7 and to the right of Landlord to designate and
change from time to time areas and facilities so to be used; provided the same
does not adversely effect Tenant’s access to the Premises or use of the Premises
for the Permitted Uses; and (ii) parking spaces based upon a ratio of four (4)
spaces per 1,000 square feet of the Premises Rentable Area on the surface
parking areas, on a non-exclusive, first-come, first-served basis.  With respect
to parking spaces, Landlord reserves the right to institute a tag or sticker
system to monitor compliance by Tenant and others of use of the parking
spaces.  Tenant shall comply with all rules and regulations set forth by
Landlord from time to time regarding the parking area including, without
limitation, rules and regulations regarding guest parking.  Landlord shall have
no obligation to police the parking area or to insure the safety of Tenant’s
automobiles.  The Building shall be designated a non-smoking area and Tenant
will comply, and will use diligent efforts to cause its employees and invitees
to comply, with Building regulations regarding non-smoking areas.  In the event
that Landlord obtains permits for and constructs parking within Lot 4 as shown
on the plan referenced in the attached Exhibit A, whether at the time of its
initial development or thereafter, such that the total number of parking spaces
for the Building exceeds the ratio of four (4) spaces per 1,000 square feet of
the Building Rentable Area, Landlord agrees that all such excess parking spaces
shall be added to the number of spaces allocated to Tenant hereunder; provided,
however, the foregoing shall in no event be deemed to obligate Landlord to
construct any excess parking for the Building.  The parties acknowledge that
such excess parking described in the immediately preceding sentence relates only
to ground level parking spaces within Lot 4 as shown on the plan referenced in
the attached Exhibit A, and not to any structured parking, or to any surface
parking constructed on land which may be later incorporated into the Property
that Landlord may later elect to construct.  The parties acknowledge that
Landlord reserves the right to construct a structured parking facility on the
Property, and to add additional land into the Property on which may be
constructed additional surface parking; provided that, in such event, (a)
Tenant’s allocated number of parking spaces shall neither be reduced nor shall
be increased thereby, and (b) Landlord may temporarily relocate Tenant's
allocated number of parking spaces to a convenient location during such
construction.  Landlord further confirms that Landlord’s reserved right to alter
the boundaries of the Property shall not reduce the parking allocated to Tenant
hereunder.
 
Excepted and excluded from the Premises are the ceiling, floor and all perimeter
walls of the Premises, except the inner surfaces thereof, but the entry doors to
the Premises are a part thereof; and Tenant agrees that Landlord shall have the
right to place in the Premises (but in such manner as to reduce to a minimum
interference with Tenant’s use of the Premises) utility lines, pipes and the
like, in, over and upon the Premises, provided that Landlord shall, if it is
reasonably feasible, place such utility lines, pipes and the like behind the
walls, above the ceilings and below the floor of the Premises. Tenant shall
install and maintain, as Landlord may require, proper access panels in any hung
ceilings or walls as may be installed by Tenant following completion of the
initial improvements to afford access to any facilities above the ceiling or
within or behind the walls of the Premises.
 
2.3.  
Rooftop Equipment

 
Landlord hereby grants to Tenant a license to use, at Tenant’s sole cost and
expense (but without any obligation to pay any additional rent therefor) a
portion of the roof of the Building in the location shown on Exhibit B for the
installation of a satellite dish or dishes (or other communications equipment)
to be used exclusively in the conduct of Tenant’s business in the Premises and
not for lease or license to third parties, and for the installation of HVAC
equipment exclusively servicing the Premises, with conduits connecting such
equipment to the Premises in a vertical chase mutually designated by Landlord
and Tenant (collectively, the “Rooftop Equipment”).  Tenant shall install the
Rooftop Equipment at its sole cost and expense, in accordance with the
provisions of Section 5.2 of this Lease.  Tenant shall repair any damage to the
roof caused by the installation, operation, or removal of the Rooftop Equipment,
compensate Landlord for any impairment of Landlord’s roof warranty resulting
therefrom, and remove all Rooftop Equipment at the end of the Term of this Lease
unless Landlord expressly waives the requirement of such removal.  Landlord
assumes no responsibility for interference in the operation of Tenant’s Rooftop
Equipment caused by other telecommunications equipment installed elsewhere in or
on the Building or elsewhere on the Property.  The obligations of Tenant
hereunder shall survive the expiration or termination of this Lease.
 
2.4.  
Fitness Center

 
Landlord shall provide a fitness center on the first floor of the Building for
use in common by Tenant and other Building occupants (the “Fitness
Center”).  The Fitness Center shall be constructed in accordance with the
specifications set forth in Exhibit C, which specifications shall include
exercise equipment, showers, lockers, and a changing area.  Landlord shall have
no obligation to provide staffing, laundry or other services for the Fitness
Center, other than routine maintenance, repair and cleaning (in accordance with
Exhibit E), and replacement of equipment as needed from time to time.
 
2.5.  
Cafeteria

 
Landlord shall provide a full service cafeteria on the first floor of the
Building for use in common by Tenants and other Building occupants (the
“Cafeteria”).  The Cafeteria will be staffed by a food service operator, which
shall be consistent with food service operators used in other suburban office
buildings in the Boston area, the cost of which shall constitute an Operating
Expense hereunder.  Tenant shall have the non-exclusive right to use the
Cafeteria for employee meetings and other gatherings during non-operating hours
of the Cafeteria, provided that Tenant shall be responsible for all cleaning,
trash removal and any repairs required by such use.
 
2.6.  
Adjustment to Premises Rentable Area

 
a.  
Landlord shall, before the Commencement Date, obtain an exact measurement of the
Building and the Premises in accordance with the Measurement Method.  Such
measurement shall be made by Landlord's architect (with Tenant’s input) at the
cost and expense of Landlord.

 
b.  
If the Premises Rentable Area as so measured is more or less than the Premises
Rentable Area as set forth in Section 1.2:

 
i.  
Basic Rent shall, retroactively to the Commencement Date, be recomputed by
multiplying the Basic Rent set forth in Section 1.2 by a fraction, the numerator
of which shall be Premises Rentable Area as determined by such measurement and
the denominator of which shall be the Premises Rentable Area set forth in
Section 1.2: and

 
ii.  
The Escalation Factor shall be recomputed to be the percentage determined by
dividing the Premises Rentable Area by Building Rentable Area, each as
determined by such measurement.

 
c.  
Any payment due either party as a result of such recomputations shall, if due
from Tenant, be paid within fifteen (15) days of such recomputation, or if due
from Landlord, be credited against the first amounts of Basic Rent due after
such recomputation.

 
d.  
In the event of any adjustment pursuant to this Section, Landlord and Tenant
shall promptly execute a written statement setting forth the recomputed Building
Rentable Area, Premises Rentable Area, Basic Rent and Escalation Factor.

 
ARTICLE III
 
BASIC RENT
 
3.1.  
Basic Rent

 
a.  
Tenant agrees to pay to Landlord, or as directed by Landlord, commencing on the
Commencement Date, without offset, abatement (except as provided in Article
12.1), deduction or demand, the Basic Rent.  Such Basic Rent shall be payable in
equal monthly installments, in advance, on the first day of each and every
calendar month during the Term of this Lease, at Landlord’s Original Address, or
at such other place as Landlord shall from time to time designate by
notice.  Until notice of some other designation is given, Basic Rent and all
other charges for which provision is herein made shall be paid by remittance
payable to Landlord, at Landlord’s Original Address, or at such other place as
Landlord shall from time to time designate by notice.  Notwithstanding the
foregoing, Landlord and Tenant agree that Tenant shall not be required to pay
Basic Rent or Escalation Charges with respect to the Phase II Premises until the
date that is the third (3rd) anniversary of the Commencement Date; provided,
that, commencing on the date that is eighteen (18) months after the Commencement
Date (the “Tax and Operating Expense Payment Commencement Date”), Tenant shall
pay to Landlord an amount equal to the Taxes (hereinafter defined) and Operating
Expenses (hereinafter defined) with respect to the Phase II Premises for (i) the
last six (6) months of Year 2 of the Initial Term, and (ii) Year 3 of the
Initial Term (the “Initial Tax and Operating Expense Payments”).  The Initial
Tax and Operating Expense Payments shall be made monthly and at the time and in
the fashion herein provided for the payment of Basic Rent.  For the avoidance of
doubt, Landlord and Tenant acknowledge and agree that commencing on the date
that is three (3) years after the Commencement Date (the “Phase II Premises Rent
Commencement Date”), Tenant shall be required to pay Basic Rent and Escalation
Charges with respect to the Phase II Premises in accordance with the terms of
this Lease.

 
b.  
Basic Rent for any partial month shall be prorated on a daily basis, and if the
date for commencement thereof is a day other than the first day of a calendar
month, the first payment which Tenant shall make to Landlord shall be equal to a
proportionate part of the monthly installment of Basic Rent for the partial
month from such date to the last day of the month in which such date occurs plus
the installment of Basic Rent for the succeeding calendar month.  In addition to
any charges pursuant to Section 14.18, Tenant shall pay a late charge equal to
5% of the amount of any Basic Rent payment not paid within five (5) days of the
due date thereof more than once in any twelve (12) month period.

 
c.  
The foregoing covenants of Tenant are independent covenants and Tenant shall
have no right to withhold or abate any payment of Basic Rent, additional rent or
other payment, or to set off any amount against the Basic Rent, additional rent
or other payment then due and payable, or to terminate this Lease, because of
any breach or alleged breach by Landlord of this Lease; Tenant hereby
acknowledges and agrees that it has been represented by counsel of its choice
and has participated fully in the negotiation of this Lease, that Tenant
understands that the remedies available to Tenant in the event of a default by
Landlord may be more limited than those that would otherwise be unavailable to
Tenant under the common law in the absence of certain provisions of this Lease,
and that the so-called “dependent covenants” rule as developed under the common
law (including, without limitation, the statement of such rule as set forth in
the Restatement (Second) of Property, Section 7.1) shall not apply to this Lease
or to the relationship of landlord and tenant created hereunder.

 
ARTICLE IV
 
TERM OF LEASE
 
4.1.  
Commencement Date

 
The Commencement Date shall be the later to occur of:
 
a.  
The Scheduled Completion Date; or

 
b.  
The day following the date on which the Phase I Premises are ready for occupancy
as provided in Section 4.2.

 
Notwithstanding the foregoing, if Tenant’s personnel shall occupy all or any
part of the Premises for the conduct of its business (which shall not include
Tenant’s (or its agents) activities related to the preparation of the Premises
for occupancy and use) before the Commencement Date as determined pursuant to
the preceding sentence, such date of occupancy shall, for all purposes of this
Lease, be the Commencement Date.
 
4.2.  
Preparation of the Premises

 
a.  
Landlord and Tenant have approved the plans and specifications attached hereto
as Exhibit B and Exhibit C (the “Plans”).  Landlord shall exercise all
reasonable efforts to complete (x) the work (“Landlord’s Work”) as specified in
the Plans necessary to prepare the Premises for Tenant’s occupancy and all
necessary ancillary parts of the Building required for Tenant’s use and
enjoyment of the Premises, as set forth in Exhibit C, (y) the Fitness Center and
(z) the Cafeteria, in accordance with the schedule attached hereto as Exhibit D
by the Scheduled Completion Date.  If Landlord's Work has not been substantially
completed by the Scheduled Completion Date, this Lease shall nevertheless
continue in full force and effect and Landlord shall continue to use diligent
efforts to substantially complete Landlord's Work.  Landlord shall perform
Landlord's Work at its sole cost and expense, and in a lien free manner;
provided that Landlord shall have the right to bond over any liens filed against
the Premises or the Building.  Any increase in the cost of Landlord’s Work
resulting from a change by Tenant in any of the Plans after the date hereof
shall be paid to Landlord 50% upon the date of Tenant’s authorization to
Landlord to proceed with such change, and 50% upon substantial completion
thereof as certified by Landlord's architect.  Tenant shall, if requested by
Landlord, execute a written confirmation of such excess costs and Tenant’s
agreement to any Tenant Delay occasioned thereby before the time Landlord shall
be required to commence work.  Landlord shall, at its expense, procure a
certificate of occupancy or an equivalent use or occupancy permit or approval
issued by the local building inspector in connection with its construction
obligations hereunder prior to the Commencement Date.

 
b.  
Notwithstanding the foregoing, Landlord and Tenant agree that the scope of and
details of Landlord’s Work with respect to the Phase II Premises shall be as set
forth on Exhibit C attached hereto.

 
c.  
The Phase I Premises shall be deemed ready for occupancy on the first day as of
which:

 
i.  
Landlord’s Work has been completed except for items of work (and, if applicable,
adjustment of equipment and fixtures) which can be completed after occupancy has
been taken without causing undue interference with Tenant’s use of the Phase I
Premises (i.e., so-called “punch list” items) and a certificate of occupancy or
an equivalent use or occupancy permit or approval has been issued by the local
building inspector permitting the use of the Phase I Premises for the Permitted
Uses and a certificate of substantial completion has been issued to Landlord and
Tenant by Landlord’s architect in connection with Landlord’s construction
obligations hereunder, and

 
ii.  
Tenant has been given notice of the date that Landlord’s Work was or will be
completed, such notice to be given by Landlord to Tenant at least ten (10) days
before the anticipated date of completion.  The determination as to whether the
Phase I Premises are ready for occupancy shall be made by Landlord's architect
and shall be conclusive and binding on Landlord and Tenant.  Landlord shall
complete within sixty (60) days or as soon as conditions permit all “punch list”
items and Tenant shall afford Landlord access to the Phase I Premises for such
purposes.  All telephone installation in the Premises shall be the
responsibility of the Tenant, except as set forth in Exhibit C.  Failure or
delay of such installation shall not delay the above completion date.

 
d.  
Thirty (30) days prior to the Commencement Date, Landlord shall permit Tenant
access to the Phase I Premises for the purpose of allowing Tenant or its
contractors to prepare the Phase I Premises for occupancy and use, including to
install fixtures and wiring for security, data and telephone services and
similar work required to prepare the Phase I Premises for occupancy when such
access may be provided without material interference with the remaining Landlord
Work provided that any such work to be performed by Tenant or its contractor’s
during such period shall (i) not interfere with the remaining Landlord Work,
(ii) be coordinated with the remaining Landlord Work in such a manner as to
maintain harmonious labor relations and not cause any work stoppage or damage to
the Premises or the Building and (iii) not interfere with Building construction
or operation.  Tenant agrees not to employ or permit the use of any labor or
otherwise take any action which might result in a labor dispute involving
personnel providing services in the Building pursuant to arrangements with
Landlord.

 
e.  
If a delay shall occur in the date the Phase I Premises are ready for occupancy
pursuant to paragraph (c) as the result of any of the following (a “Tenant’s
Delay”):

 
i.  
Any documented request by Tenant that Landlord delay in the commencement or
completion of Landlord’s Work for any reason;

 
ii.  
Any change by Tenant in any of the Landlord's Work that, in Landlord's
reasonable judgment, causes a delay in Landlord's completion of Landlord's Work;

 
iii.  
Any failure by Tenant to adhere to the schedule set forth in Exhibit D, except
for schedule delays mutually and expressly agreed upon by Landlord and Tenant;

 
iv.  
Any other act or omission of Tenant or its officers, agents, servants or
contractors;

 
v.  
Any reasonably necessary displacement of any of Landlord’s Work from its place
in Landlord’s construction schedule resulting from any of the causes for delay
referred to in clauses i., ii., iii., or iv of this paragraph and the fitting of
such Work back into such schedule (which fitting Landlord shall use reasonable
efforts to do and give Tenant notice of the proposed revised schedule); or

 
vi.  
Any act or omission of Tenant in violation of paragraph (d) above;

 
then Tenant shall, prior to the Commencement Date, pay the Landlord as an
additional charge for each day of such delay equal to the amount of Basic Rent,
Escalation Charges and other charges that would have been payable hereunder had
the Commencement Date occurred before such delay.  Tenant also shall pay to
Landlord within ten (10) days of  invoice therefor, any additional costs
incurred by Landlord in completing the work to the extent that such costs are
reasonably attributable to Tenant’s Delay.  Landlord will use reasonable efforts
to deliver notice to Tenant, if circumstances permit, of any of the foregoing if
Landlord has knowledge that such event may give rise to a Tenant Delay.
 
f.  
If, as a result of Tenant’s Delay(s), Landlord’s Work is delayed in the
aggregate for more than ninety (90) successive days, Landlord may (but shall not
be required to) at any time thereafter terminate this Lease by giving written
notice of such termination to Tenant and thereupon this Lease shall terminate
without further liability or obligation on the part of either party except that
Tenant shall pay to Landlord the cost theretofore incurred by Landlord in
performing Landlord’s Work.

 
g.  
If the Phase I Premises are not “ready for occupancy” by January 1, 2010 other
than as the result of a Tenant Delay or an event of Force Majeure (a “Landlord
Delay”), then for each day after such date that Landlord’s Work is not “ready
for occupancy” Tenant shall receive a credit against the Basic Rent hereunder in
an amount equal to the holdover rent and legal expenses, in excess of its
current rent (the “Holdover Costs”), actually incurred by Tenant (as evidenced
by rental invoices received by Tenant), not to exceed the “Holdover Costs Cap”
(as set forth in the chart below), pursuant to Tenant’s lease with
Intercontinental Fund III as successor to Wellsford/Whitehall Holdings, L.L.C.
dated November 25, 2003 (as amended to date, “Tenant Prior Lease”), as follows:

 
Period that Phase I Premises are not “ready for occupancy”
Holdover Costs Cap
January 1, 2010 through January 20, 2010
100% of the Holdover Costs, but not to exceed $2,800 per day
January 21, 2010 through February 10, 2010
107% of Holdover Costs, but not to exceed $3,000 per day
February 11, 2010 through February 28, 2010
111% of Holdover Costs, but not to exceed $3,100 per day
March 1, 2010 through March 31, 2010
114% of Holdover Costs, but not to exceed $3,200 per day
April 1, 2010 and after
114% of Holdover Costs, but not to exceed $4,000 per day



 
For the avoidance of doubt, the parties agree that “Holdover Costs” shall only
include the payment of holdover rent and legal fees, in excess of its current
rent, actually incurred by Tenant in negotiating the holdover rent pursuant to
the terms of Tenant’s Prior Lease (up to the aforementioned Holdover Costs Cap)
and shall expressly exclude any operating cost payments, real estate tax
payments, or any other costs associated with Tenant’s operating within its
premises under Tenant’s Prior Lease.
 
h.  
If the Phase I Premises are not “ready for occupancy” by April 30, 2010 as the
result of a Landlord Delay, then Tenant may (but shall not be required to)
terminate this Lease by giving written notice of such termination to Landlord
and thereupon this Lease shall terminate without further liability or obligation
on the part of either party.

 
i.  
If the Phase II Premises are not “ready for occupancy” (as determined pursuant
to the procedure set forth in Section 4.2(c), to the extent applicable) by the
date that is thirty (30) days after the Commencement Date as the result of a
Landlord Delay, then for each day after such date that the Phase II Premises are
not “ready for occupancy”, the Tax and Operating Expense Payment Commencement
Date and the Phase II Premises Rent Commencement Date shall be delayed for one
(1) day of each day of such delay.

 
4.3.  
Conclusiveness of Landlord’s Performance; Warranties

 
Except to the extent to which Tenant shall have given Landlord written notice,
not later than one hundred twenty (120) days after the Commencement Date (and
not later than the expiration of twelve (12) months after the Commencement Date
as to latent defects), of respects in which Landlord has not performed
Landlord’s Work, Tenant shall be deemed to have acknowledged that all Landlord’s
Work has been completed to Tenant’s satisfaction and that Tenant has waived any
claim that Landlord has failed to perform any of Landlord’s Work.  Landlord
shall use diligent efforts to complete any punchlist items within sixty (60)
days after the Commencement Date, to the extent feasible.  Landlord shall
correct any defects due to faulty workmanship or materials in Landlord’s Work,
provided Tenant shall have given written notice of such defects to Landlord
before the first anniversary of the Commencement Date.  From and after the
expiration of such twelve (12) month period, Tenant shall be entitled to the
benefit of any applicable warranties obtained by Landlord from third parties
with respect to Landlord’s Work provided that Tenant shall be solely responsible
for enforcing such warranties directly against the party providing the
same.  Landlord shall assign, to the extent permissible, all warranties to
Tenant for the Premises following said twelve (12) month period.
 
4.4.  
Relocation Expense Reimbursement

 
In addition to the performance of Landlord’s Work, following the Commencement
Date and the commencement of payment of Rent hereunder, Landlord shall reimburse
Tenant for its actual third party relocation expenses or system furniture
installation in an amount up to One Hundred Thousand Dollars ($100,000.00)
within thirty (30) days after receipt of paid invoices therefor.
 
ARTICLE V
 
USE OF PREMISES
 
5.1.  
Permitted Use

 
a.  
The Premises shall be used and occupied by Tenant only for Permitted Uses and
for no other purpose.

 
b.  
Tenant shall conform to the following provisions during the Term of this Lease:

 
i.  
Tenant shall cause all freight to be delivered to or removed from the Building
and the Premises in accordance with reasonable rules and regulations established
by Landlord therefor;

 
ii.  
Tenant will not place on the exterior of the Premises (including both interior
and exterior surfaces of windows and doors) or on any part of the Building
outside the Premises, any sign, symbol, advertisement or the like visible to
public view outside of the Premises without the prior consent of
Landlord.  Landlord will provide building standard lettering on the entry doors
to the Premises, and will maintain a tenant directory in the lobby of the
Building in which will be placed Tenant’s name and the location of the Premises
in the Building.  Landlord hereby agrees that no other tenant of the Building
shall have the right to have an exterior sign on the Building on Tenant’s side
of the lobby, as more particularly shown on Exhibit H.  Tenant shall be solely
responsible for any costs or expenses associated with its signage; provided,
however, Landlord shall provide Tenant with up to a $20,000 signage allowance,
as more particularly set forth in Exhibit C.

 
iii.  
Tenant shall not perform any act or carry on any practice which may injure the
Premises, or any other part of the Building, or cause any offensive odors or
loud noise or constitute a nuisance or a menace to any other tenant or tenants
or other persons in the Building; and

 
iv.  
Tenant shall not operate any cooking apparatus (except for coffee making
equipment, a microwave oven, a standard size refrigerator and a sink) in the
Premises.  Tenant may have vending machines in the Premises.

 
5.2.  
Installations and Alterations by Tenant

 
a.  
Tenant shall make no alterations, additions or improvements (collectively,
“Improvements”) in or to the Premises without Landlord’s prior written consent
provided that subsequent to the completion of the Landlord’s Work, Landlord’s
consent shall not be required if such Improvements (i) are non-structural, do
not affect any Building systems, and do not exceed in the aggregate a cost of
Fifty Thousand ($50,000.00) Dollars, or (ii) are of a decorating nature (i.e.,
carpeting, painting, wallpaper) irrespective of the cost.  With respect to
Improvements requiring Landlord’s consent, Landlord shall not unreasonably
withhold, condition or delay its consent for non-structural Improvements to the
Premises.  All Improvements shall:

 
i.  
Be performed in a good and workmanlike manner and in compliance with all
applicable laws;

 
ii.  
Be made only by contractors or mechanics approved by Landlord;

 
iii.  
Be made at Tenant’s sole expense and at such times and in such manner as
Landlord may from time to time reasonably designate; and

 
iv.  
Become part of the Premises and the property of Landlord.

 
b.  
All articles of personal property and all business fixtures, machinery and
equipment and furniture owned or installed by Tenant solely at its expense in
the Premises (“Tenant’s Removable Property”) shall remain the Property of Tenant
and shall be removed by Tenant at any time before the expiration of this Lease,
provided that Tenant, at its expense, shall repair any damage to the Premises
and the Building caused by such removal.

 
c.  
Notice is hereby given that Landlord shall not be liable for any labor or
materials furnished or to be furnished to Tenant upon credit, and that no
mechanic’s or other lien for any such labor or materials shall attach to or
affect the reversion or other estate or interest of Landlord in and to the
Premises.  Whenever and as often as any mechanic’s lien shall have been filed
against the Property based upon any act or interest of Tenant or of anyone
claiming through Tenant, Tenant shall forthwith take such action by bonding,
deposit or payment as will remove or satisfy the lien.  Landlord shall have the
option, but not the obligation, of removing, bonding over or paying such lien if
Tenant has not done so within ten (10) days following Landlord’s notice to
Tenant of the filing of the same, and any amounts paid by Landlord therefor
shall be paid to Landlord within fifteen (15) days after invoice therefor as
additional rent hereunder.

 
d.  
Tenant shall not be obligated to remove at the end of the Term of this Lease (i)
any Improvement unless Landlord specifies an Improvement for removal at the time
Landlord consents to such Improvement (Landlord hereby agreeing that alterations
consistent with a general office build out and the initial improvements in the
Premises shall not require removal by Tenant), or (ii) any improvements built by
Landlord as part of the initial fit-up of the Premises which would customarily
be considered standard tenant improvement (collectively referred to herein as
“Building Standard Office Improvements”).

 
ARTICLE VI
 
ASSIGNMENT AND SUBLETTING
 
6.1.  
Prohibition

 
a.  
Tenant covenants and agrees that neither this Lease nor the term and estate
hereby granted, nor any interest herein or therein, will be assigned, mortgaged,
pledged, encumbered or otherwise transferred and that neither the Premises nor
any part thereof will be encumbered in any manner by reason of any act or
omission on the part of Tenant, or used or occupied or permitted to be used or
occupied, by anyone other than Tenant, or for any use or purpose other than a
Permitted Use, or be sublet (which term, without limitation, shall include
granting of concessions, licenses and the like) in whole or in part, without, in
each instance, having first received the express written consent of Landlord
which, in the case of any subletting, will not be unreasonably withheld subject
to the following conditions:  (i) Tenant is not then in default under this
Lease, (ii) the proposed sublease is not to any party then occupying any space
in the Park, or, until the first (1st) anniversary of the Commencement Date, to
any party with whom Landlord has a written proposal to lease space in the
Building outstanding for sixty (60) days or less, (iii) the prospective
subtenant or assignee is of the type and quality suitable for a first-class
office building, and (iv) any such sublease shall be subject to all the other
provisions of this Article VI.  Tenant’s request for Landlord’s consent shall be
in writing and shall contain the name and address of the proposed sublessee, the
rent and other sums to be paid thereunder, the effective date of the proposed
sublease and the other major business terms thereof, and the term and area of
any proposed sublease.  In all other cases, Landlord’s consent may be withheld
in its sole discretion.  Landlord shall respond to any request for consent as to
which Landlord’s consent is not be unreasonably withheld within ten (10)
business days of request therefor, and to other such requests within twenty (20)
business days of request therefor.  The foregoing restrictions shall not be
applicable to (i) an assignment of this Lease or a subletting of the Premises by
Tenant to an entity controlling, controlled by or under common control with
Tenant or (ii) an assignment of this Lease to an entity that succeeds to
Tenant’s interest in this Lease by reason of merger, acquisition, consolidation
or reorganization (collectively such entities are referred to herein as,
“Affiliates”), provided that Tenant shall, before the effective date of such
assignment to an entity described in the foregoing clause (ii), provide to
Landlord evidence reasonably satisfactory to Landlord that, as of the date of
such assignment, the assignee shall have a net worth equal to the greater of the
net worth of Tenant as of the date of this Lease or as of the date of the
assignment.  It shall be a condition of the validity of any assignment, whether
with the consent of Landlord or to an Affiliate, that the assignee agrees
directly with Landlord, by written instrument in form satisfactory to Landlord,
to be bound by all the obligations of Tenant hereunder including, without
limitation, the covenant against further assignment and subletting.  No
assignment or subletting shall relieve Tenant from its obligations hereunder and
Tenant shall remain fully and primarily liable therefor.  Notwithstanding the
foregoing, Tenant shall be entitled to sublease portions of the Premises,
without Landlord’s consent (but Tenant shall deliver Landlord written notice of
such subleases), to vendors or other third parties having a substantial business
relationship with Tenant; provided that such subleasing (xx) does not involve
any improvements or modifications to the Premises, including, without
limitation, the installation of demising walls, (yy) does not result in Tenant
earning a profit from the sublease of such space, and (zz) does not exceed more
than 10,000 rentable square feet of the Premises in the aggregate.

 
b.  
If this Lease be assigned, or if the Premises or any part thereof be sublet or
occupied by anyone other than Tenant, Landlord may, at any time and from time to
time, collect rent and other charges from the assignee, subtenant or occupant,
and apply the net amount collected to the rent and other charges herein
reserved, but no such assignment, subletting, occupancy or collection shall be
deemed a waiver of this covenant, or the acceptance of the assignee, subtenant
or occupant as a tenant or a release of Tenant from the further performance by
Tenant of its obligations hereunder.  The consent by Landlord to an assignment
or subletting shall in no way be construed to relieve Tenant or any successor
from obtaining the express consent in writing of Landlord to any further
assignment or subletting.  No assignment or subletting and no use of the
Premises by a subsidiary wholly-owned by Tenant or controlling corporation of
Tenant shall affect Permitted Uses.

 
c.  
Landlord Option.

 
i.  
Right to Cancel.  Notwithstanding any contrary provision of this Section 6.1, in
connection with either (x) a proposed assignment (other than to an Affiliate) at
any time during the Term, or (y) a proposed subletting (other than to an
Affiliate) during the final twenty-four (24) months of the Term, if the request
is to sublet more than fifty (50%) percent of the Premises, Landlord shall have
an option to cancel and terminate this Lease by notice to Tenant in the case of
assignment, or in the case of subletting, with respect to such portion of the
Premises which is the subject of the proposed sublease.  Landlord may exercise
said option in writing within twenty (20) business days after Landlord’s receipt
from Tenant of (I) a request to so assign or sublet, or (II) a term sheet
setting forth all material business terms upon which Tenant intends to so assign
or sublease the Premises, and such cancellation or termination shall occur as of
the date set forth in Landlord’s notice of exercise of such option, which shall
not be less than thirty (30) days nor more than ninety (90) days following the
giving of such notice.

 
ii.  
Cancellation.  If Landlord exercises Landlord’s option to cancel hereunder,
Tenant shall surrender possession of the portion of the Premises which is the
subject of the option on the date set forth in such notice in accordance with
the provisions of this Lease relating to surrender of the Premises at the
expiration of the Term.  In such event, (i) Basic Rent, Escalation Charges and
any other sums due hereunder with respect to the surrendered portion of the
Premises after the date of cancellation shall be abated on a pro rata basis, and
(ii) in the case of subletting, Landlord shall have the right to construct a
demising wall and perform such other space reconfiguration measures as are
necessary between Tenant’s remaining Premises and the premises for which the
Lease was cancelled.

 
iii.  
No Deemed Consent.  The acceptance by the Landlord of the payment of Basic Rent,
Additional Rent or other charges following an assignment, subletting or
assignment prohibited by this Section 6.1 shall not be deemed to be a consent by
the Landlord to any such subletting or assignment, nor shall the same constitute
a waiver of any right or remedy of Landlord.

 
6.2.  
Excess Payments

 
If:
 
i.  
The rent and other sums received by Tenant on account of a sublease of all or
any portion of the Premises exceeds the Basic Rent and Escalation Charges
allocable to the space subject to the sublease (in the proportion of the area of
such space to the entire Premises) plus actual out-of-pocket expenses incurred
by Tenant in connection with Tenant’s subleasing of such space, including
brokerage commissions to a licensed broker and the cost of preparing such space
for occupancy by the subtenant (the “Tenant Costs”), Tenant shall pay to
Landlord, as an additional charge, 50% of such excess, monthly as received by
Tenant; or

 
ii.  
Any payment received by Tenant on account of any assignment of this Lease
exceeds the actual out-of-pocket expenses incurred by Tenant in connection with
such assignment, including brokerage commissions to a licensed broker and the
cost of preparing space for the assignee (the “Tenant Costs”), Tenant shall pay
to Landlord, as an additional charge, 50% of such excess when received by
Tenant.

 
ARTICLE VII
 
RESPONSIBILITY FOR REPAIRS AND CONDITIONS OF PREMISES;
 
SERVICES TO BE FURNISHED BY LANDLORD
 
7.1.  
Landlord Repairs

 
a.  
Except as otherwise provided in this Lease, Landlord shall keep in good order,
condition and repair and in accordance with the requirements of applicable law
the roof, public areas (including common areas), exterior walls, exterior glass,
floor slabs, the Building HVAC system (but not any special tenant HVAC system)
and structure of the Building (including plumbing, mechanical and electrical
systems), all insofar as they affect the Premises, except that Landlord shall in
no event be responsible to Tenant for the condition of glass in and about the
Premises or for the doors leading to the Premises, or for any condition in the
Premises or the Building caused by any act or neglect of Tenant, its invitees or
contractors (in which case Tenant shall promptly effect such repairs or, at
Landlord’s option, Landlord may effect such repairs and charge the entire cost
thereof to Tenant as additional rent provided, however, that if, after Tenant
pays the cost of such repair, Landlord receives from its insurance carrier
proceeds with respect to the cost of such repairs, Landlord shall reimburse
Tenant for the cost of such repairs up to the amount actually received by
Landlord with respect to the same). Landlord shall not be responsible to make
any improvements or repairs to the Building other than as expressly in this
Section 7.1 provided, unless expressly provided otherwise in this Lease.

 
b.  
Landlord shall never be liable for any failure to make repairs which, under the
provisions of this Section 7.1 or elsewhere in this Lease, Landlord has
undertaken to make unless Tenant has given notice to Landlord of the need to
make such repairs, and Landlord has failed to commence to make such repairs
within a reasonable time after receipt of such notice, or fails to proceed with
reasonable diligence to complete such repairs.  Landlord shall make repairs in
emergency situations as quickly as possible in the circumstances.

 
7.2.  
Tenant’s Agreement

 
a.  
Tenant will keep neat and clean and maintain in good order, condition and repair
the Premises and every part thereof, excepting only those repairs for which
Landlord is responsible under the terms of this Lease, reasonable wear and tear
of the Premises, and damage by fire or other casualty and as a consequence of
the exercise of the power of eminent domain; and shall surrender the Premises,
at the end of the Term, in such condition.  Without limitation, Tenant shall
maintain and use the Premises in accordance with all directions, rules and
regulations of the proper officers of governmental agencies having jurisdiction,
and shall, at Tenant’s own expense, obtain all permits, licenses and the like
required by applicable law.  Tenant shall be responsible for the cost of repairs
that may be made necessary by reason of damage to common areas in the Building
by Tenant, Tenant's independent contractors or Tenant's invitees.

 
b.  
If repairs are required to be made by Tenant pursuant to the terms hereof,
Landlord may demand that Tenant make the same forthwith, and if Tenant refuses
or neglects to commence such repairs and complete the same with reasonable
dispatch, after such demand, Landlord may (but shall not be required to do so)
make or cause such repairs to be made and shall not be responsible to Tenant for
any loss or damage that may accrue to Tenant’s stock or business by reason
thereof.  If Landlord makes or causes such repairs to be made, Tenant agrees
that Tenant shall forthwith, on demand, pay to Landlord the cost thereof as an
additional charge hereunder.

 
7.3.  
Floor Load - Heavy Machinery

 
a.  
Tenant shall not place a load upon any floor in the Premises exceeding 100 lbs.
(live load) per square foot of Premises Rentable Area.  Landlord reserves the
right to prescribe the weight and position of all business machines and
mechanical equipment, including safes, which shall be placed so as to distribute
the weight.  Business machines and mechanical equipment shall be placed and
maintained by Tenant at Tenant’s expense in settings sufficient, in Landlord’s
judgment, to absorb and prevent vibration, noise and annoyance.  Tenant shall
not move any safe, heavy machinery, heavy equipment, freight, bulky matter or
fixtures into or out of the Building without Landlord’s prior consent, which
consent may include a requirement to provide insurance in such amounts as
Landlord may deem reasonable.

 
b.  
If any such safe, machinery, equipment, freight, bulky matter or fixtures
requires special handling, Tenant agrees to employ only persons holding a Master
Rigger’s License to do such work, and that all work in connection therewith
shall comply with applicable laws and regulations.  Any such moving shall be at
the sole risk and hazard of Tenant, and Tenant will exonerate, indemnify and
save Landlord harmless against and from any liability, loss, injury, claim or
suit resulting directly or indirectly from such moving.

 
7.4.  
Building Services

 
a.  
Landlord shall, on Business Days from 8:00 a.m. to 6:00 p.m. (except on
Saturdays only from 8:00 a.m. to 1:00 p.m.) (“Normal Business Hours”), furnish
heating and cooling as normal seasonal changes and the Massachusetts State
Building Code may require to provide reasonably comfortable space temperature
and ventilation for occupants of the Premises under normal business operation at
an occupancy of not more than one person physically located in the Premises at
any time per 150 square feet of Premises Rentable Area and an electrical load
not exceeding approximately twelve (12) watts per square foot of Premises
Rentable Area.  If Tenant shall require air conditioning, heating or ventilation
outside the hours and days above specified, Landlord shall furnish such service
and Tenant shall pay therefor such charges as may from time to time be in
effect.  In the event Tenant introduces into the Premises personnel or equipment
which exceeds the standards set forth above or in any other way interferes with
the Building system’s ability to perform adequately its proper functions,
supplementary systems may, if and as needed, at Landlord’s option, be provided
by Landlord, at Tenant’s expense.  Except in the case of emergency or a
scheduled closing of the Building, Landlord shall provide to Tenant (subject to
reasonable security procedures which may be imposed by Landlord) access to the
Building, an elevator and the loading dock twenty-four hours per day, seven (7)
days per week.

 
b.  
Landlord shall also provide:

 
i.  
Hot water for lavatory purposes and cold water (at temperatures supplied by the
Town of Norwood) for drinking, lavatory, and toilet purposes.  If Tenant uses
water for any purpose other than as set forth in the preceding sentence,
Landlord may assess a reasonable charge for the additional water so used, or
install a water meter and thereby measure Tenant’s water consumption for all
purposes.  In the latter event, Tenant shall pay the cost of the meter and the
cost of installation thereof and shall keep such meter and installation
equipment in good working order and repair.  Tenant agrees to pay for water
consumed, as shown on such meter, together with the sewer charge based on such
meter changes, as and when bills are rendered, and in default in making such
payment Landlord may pay such charges and collect the same from Tenant as an
additional charge hereunder.  All piping and other equipment and facilities
required for use of water outside the Building core will be installed and
maintained by Landlord at Tenant’s sole cost and expense.

 
ii.  
Cleaning and janitorial services to the Premises, provided the same are kept in
order by Tenant, in accordance with the cleaning standards set forth in Exhibit
E attached hereto.

 
iii.  
Except in the case of scheduled maintenance, emergencies and scheduled Building
closings, passenger elevator service from the existing passenger elevator system
in common with Landlord and other tenants of the Building shall be available
twenty-four (24) hours a day, seven (7) days a week.

 
7.5.  
Electricity

 
a.  
Landlord shall supply electricity to the Premises to supply a requirement not to
exceed approximately twelve (12) watts per square foot of Premises Rentable Area
and Tenant agrees in its use of the Premises not to exceed such requirement and
that its total connected lighting load will not exceed the maximum from time to
time permitted under applicable governmental regulations.  Except as set forth
in Exhibit C, Landlord shall purchase and install all lamps, tubes, bulbs,
starters and ballasts for all original fluorescent tubes within the
Premises.  All other bulbs, tubes and lighting fixtures for the Premises shall
be provided and installed by Landlord at Tenant’s cost and expense.  In order to
assure that the foregoing requirements are not exceeded and to avert possible
adverse affect on the Building’s electric system, Tenant shall not, without
Landlord’s prior consent, connect any fixtures, appliances or equipment to the
Building’s electric distribution system other than standard office equipment
including, without limitation, personal computers, printers, photocopiers and
fax machines.

 
b.  
Landlord shall install at Landlord’s expense a submeter which shall measure
electric consumption (including electricity consumed in connection with the
operation of the variable-air-volume (VAV) boxes used to heat and cool the
Premises for after normal business hours operation) in the Premises, to be
charged in accordance with Section 7.4.a above; provided, that Tenant shall not
be charged a separate administrative fee with respect to the
submetering.  Tenant shall pay as additional rent all amounts billed by the
applicable utility company when due directly to the utility company.  If, for
any reason, such utility charges are not separately metered or submetered at any
time during the Term, Tenant shall pay as additional rent all reasonably
allocated charges attributable to the furnishing of electricity to the Premises.

 
c.  
In the computation of Operating Costs, only the cost of electricity supplied to
those portions of the Building other than those intended to be leased to tenants
for their exclusive use and occupancy, or used by the Building for its own
offices, i.e., only those areas which are so-called common areas, shall be
included.

 
7.6.  
Interruption of Services

 
a.  
Subject to the last paragraph of this Section 7.6, Landlord reserves the right
to stop the service of heating, air-conditioning, ventilating, elevator,
plumbing, electricity or other mechanical systems or facilities in the Building,
if necessary by reason of accident or emergency , or for repairs, alterations,
replacements, additions or improvements which, in the reasonable judgment of
Landlord, are desirable or necessary until said repairs, alterations,
replacements, additions or improvements shall have been completed.  The exercise
of such right by Landlord shall not constitute an actual or constructive
eviction, in whole or in part, or relieve Tenant from any of its obligations
under this Lease, or impose any liability upon Landlord or its agents by reason
of inconvenience or annoyance to Tenant, or injury to, or interruption of,
Tenant’s business, or otherwise, or entitle Tenant to any abatement or
diminution of rent.  Except  in case of emergency repairs, Landlord will give
Tenant reasonable advance notice of any contemplated stoppage of any such
systems or facilities pursuant to the foregoing and will use diligence to
complete any such repairs, alterations, replacements, additions or improvements
promptly.  Landlord shall also perform any such work in a manner designated to
minimize interference with Tenant’s normal business operations.

 
b.  
If Landlord shall fail to supply, or be delayed in supplying any service
expressly or impliedly to be supplied under this Lease, or shall be unable to
make, or be delayed in making, any repairs, alterations, additions, improvements
or decorations, or shall be unable to supply, or be delayed in supplying, any
equipment or fixtures, and if such failure, delay or inability shall not
constitute an actual or constructive eviction, in whole or in part, or relieve
Tenant from any of its obligations under this Lease, or impose any liability
upon Landlord or its agents by reason of inconvenience or annoyance to Tenant,
or injury to, or interruption of, Tenant’s business, or otherwise, or entitle
Tenant to any abatement or diminution of rent.

 
 
Notwithstanding the foregoing, if for any reason, other than the actions of
Tenant and events of Force Majeure, Landlord does not provide any or all of the
following services, or does not provide them in the manner described herein (by
temporary service or otherwise): (i) HVAC, (ii) electric current, and (iii)
water, which services are deemed essential to the conduct of Tenant’s business
(hereafter, the “Critical Service(s)”), and in the manner provided for therein,
for more than ten (10) consecutive business days, then following notice from
Tenant to Landlord of such failure, interruption or reduction, Tenant may abate
the monthly installments of Basic Rent, Escalation Charges and any other sums
due hereunder, on a per diem basis, for the period of  interruption, beginning
on the eleventh (11th) business day after such notice and ending when the
Critical Service(s) is/are fully restored.

 
ARTICLE VIII
 
REAL ESTATE TAXES
 
8.1.  
Payments on Account of Real Estate Taxes

 
a.  
For the purposes of this Article, the term “Tax Year” shall mean the twelve (12)
month fiscal year in which the Building is first assessed as a completed
building  and each twelve (12) month period thereafter during the Term of this
Lease; and the term “Taxes” shall mean real estate taxes assessed with respect
to the Property for any Tax Year.  “Taxes” shall exclude (a) federal, state or
local income, franchise or estate taxes and (b) interest and penalties assessed
by reason of Landlord’s failure to pay such real estate taxes when due (provided
that Tenant makes payment to Landlord of such real estate taxes when due,
otherwise Tenant shall be responsible for that portion of interest and penalties
attributable to its late payment).  If any special taxes or assessment shall be
levied against the Building, Landlord shall elect to pay such special tax or
assessment over the longest period of time allowed by law.

 
b.  
In the event that for any reason, Taxes shall be greater during any Tax Year
than Base Taxes, Tenant shall pay to Landlord, as an Escalation Charge, an
amount equal to:

 
i.  
The excess of Taxes over Base Taxes, multiplied by,

 
ii.  
The Escalation Factor, such amount to be apportioned for any fraction of a Tax
Year in which the Commencement Date falls or the Term of this Lease ends.

 
c.  
Estimated payments by Tenant on account of Taxes shall be made monthly and at
the time and in the fashion herein provided for the payment of Basic Rent.  The
monthly amount so to be paid to Landlord shall equal to one-twelfth (1/12) of
the amount required to be paid (if any) by Tenant pursuant to Paragraph b. above
for the preceding Tax Year.  Promptly after receipt by Landlord of bills for
such Taxes, Landlord shall advise Tenant of the amount thereof and the
computation of Tenant’s payment on account thereof (it being agreed that
Landlord will provide a copy of such bills at Tenant’s request).  If estimated
payments theretofore made by Tenant for the Tax Year covered by such bills
exceed the required payments on account thereof for such Tax Year, Landlord
shall credit the amount of overpayment against subsequent obligations of Tenant
on account of real estate taxes (or refund such overpayment if the Term of this
Lease has ended and Tenant has no further obligation to Landlord); but if the
required payments on account thereof for such Tax Year are greater than
estimated payments theretofore made on account thereof for such Tax Year, Tenant
shall make payment to Landlord within thirty (30) days after being so advised by
Landlord.  Landlord shall have the same rights and remedies for the nonpayment
by Tenant of any payments due on account of such Taxes as Landlord has hereunder
for the failure of Tenant to pay Basic Rent.

 
8.2.  
Abatement

 
If Landlord shall receive any tax refund or reimbursement of Taxes or sum in
lieu thereof with respect to any Tax Year, then out of any balance remaining
thereof after deducting Landlord’s expenses reasonably incurred in obtaining
such refund, Landlord shall pay to Tenant, provided there does not then exist a
Default of Tenant, an amount equal to such refund or reimbursement or sum in
lieu thereof (exclusive of interest) multiplied by the Escalation Factor and
adjusted for any partial year; provided, that in no event shall Tenant be
entitled to receive more than the amount of any payments made by Tenant on
account of real estate Tax increases for such Tax Year pursuant to Paragraph b.
of Section 8.1.
 
8.3.  
Alternate Taxes

 
a.  
If some method or type of taxation shall replace the current method of
assessment of real estate taxes, or the type thereof, the Tenant agrees that
Tenant shall pay an equitable share of the same computed in a fashion consistent
with the method of computation herein provided, to the end that Tenant’s share
thereof shall be, to the maximum extent practicable, comparable to that which
Tenant would bear under the foregoing provisions.

 
b.  
If a tax (other than a Federal or State net income tax) is assessed on account
of the rents or other charges payable by Tenant to Landlord under this Lease,
Tenant agrees to pay the same within ten (10) days after billing therefor,
unless applicable law prohibits the payment of such tax by Tenant.  Landlord
shall have the same rights and remedies for nonpayment by Tenant of any such
amounts as Landlord has hereunder for the failure of Tenant to pay Basic Rent.

 
8.4.  
Tax Increment Financing Agreement

 
The parties acknowledge that the Basic Rent payable hereunder has been
calculated with the assumption that Taxes per Rentable Square Foot of the
Premises will be $3.00, and that there will be a credit under a Tax Increment
Financing Agreement with the Town of Norwood (“TIF Agreement”) with respect to
the Premises of $.65, for a net of $2.35 included in the Basic Rent.  In the
event of an increase in the credit under the TIF with respect to the Premises,
the Basic Rent shall be decreased by the same amount.  In the event of a
decrease in the credit under the TIF with respect to the Premises, the Basic
Rent shall be increased by the same amount.  For example, if during the first
five (5) years of the term, the TIF credit is $.55 per Rentable Square Foot of
the Premises (rather than $.65), Basic Rent will increase to $28.85 per Rentable
Square Foot, and if the TIF credit is $.75 per Rentable Square Foot of the
Premises, Basic Rent will decrease to $28.65 per Rentable Square Foot.  Tenant
acknowledges that in no event shall the obligations of Tenant hereunder be
conditioned upon the existence of TIF Agreement.  Landlord and Tenant shall each
use reasonable efforts at their own expense to satisfy the requirements of the
TIF Agreement applicable to them.
 
ARTICLE IX
 
OPERATING EXPENSES
 
9.1.  
Definitions

 
For the purposes of this Article, the following terms shall have the following
respective meanings:
 
Operating Year:  Each calendar year in which any part of the Term of this Lease
shall fall.
 
Operating Expenses:  The aggregate costs or expenses reasonably incurred by
Landlord with respect to the operation, administration, cleaning, repair,
maintenance and management of the Property including, without limitation, those
items enumerated in Exhibit F annexed hereto, provided that, if during any
portion of the Operating Year for which Operating Expenses are being computed,
less than 95% of the Building Rentable Area was occupied by tenants, actual
operating expenses incurred shall be reasonably extrapolated by Landlord on an
item basis to the estimated operational expenses that would have been incurred
if the Building were 95% occupied for such Operating Year, and such extrapolated
amount shall, for the purposes hereof, be deemed to be the Operating Expenses
for such Operating Year.
 
9.2.  
Tenant’s Payment

 
a.  
In the event that Operating Expenses for any Operating Year shall be greater
than Base Operating Expenses, Tenant shall pay to Landlord, as an Escalation
Charge, an amount equal to:

 
i.  
The excess of the Operating Expenses for such Year over and above Base Operating
Expenses, multiplied by,

 
ii.  
The Escalation Factor, such amount to be apportioned for any Operating Year in
which the Commencement Date falls or the Term of this Lease ends.

 
b.  
Estimated payments by Tenant on account of Operating Expenses shall be made
monthly and at the time and in the fashion herein provided for the payment of
Basic Rent.  The monthly amount so to be paid to Landlord shall be sufficient to
provide Landlord by the end of each Operating Year a sum equal to Tenant’s
required payments (if any) on account of Operating Expenses for the preceding
Operating Year.  Promptly after the end of each Operating Year, Landlord shall
submit to Tenant a reasonably detailed accounting of Operating Expenses for such
Operating Year, and Landlord shall certify the accuracy thereof.  If estimated
payments theretofore made for such Operating Year by Tenant exceed Tenant’s
required payment on account thereof for such Operating Year, according to such
statement, Landlord shall credit the amount of overpayment against subsequent
obligations of Tenant with respect to Operating Expenses (or refund such
overpayment if the Term of this Lease has ended and Tenant has no further
obligation to Landlord); but, if the required payments on account thereof for
such Operating Year are greater than the estimated payments (if any) theretofore
made on account thereof for such Operating Year, Tenant shall make payment to
Landlord within ten (10) days after being so advised by Landlord.  Landlord
shall have the same rights and remedies for the nonpayment by Tenant of any
payments due on account of Operating Expenses as Landlord has hereunder for the
failure of Tenant to pay Basic Rent.

 
c.  
Tenant shall have the right, no more often than once in an Operating Year in
which an Escalation Charge is payable hereunder, exercisable, in the case of the
first Operating Year, within one hundred eighty (180) days, and thereafter
within one hundred twenty (120) days, following the delivery to Tenant of the
accounting referred to in Paragraph 9.2(b) and upon reasonable prior notice to
Landlord, to inspect Landlord’s books and records relating to Operating Expenses
and Taxes for the Operating Year covered by such accounting. Only employees of
Tenant, or Tenant’s certified public accountant or other professional firms
retained by Tenant, may conduct any such inspection, which inspection shall
occur at such place and time (during normal business hours) as Landlord may
reasonably designate.  Tenant shall pay for all reasonable expenses incurred by
Landlord in connection with, and relating directly to, Tenant’s inspection of
Landlord’s books and records, provided that if such audit discloses an
overpayment by Tenant of more than five percent (5%), Landlord shall reimburse
Tenant for its reasonable third party costs incurred in connection with the
audit.  In any event, Landlord shall reimburse Tenant the amount of any
overpayment.

 
ARTICLE X
 
INDEMNITY AND PUBLIC LIABILITY INSURANCE
 
10.1.  
Tenant’s Indemnity

 
To the maximum extent this Agreement may be made effective according to law (but
subject to M.G.L. Chapter 186 §15, if applicable), Tenant agrees to indemnify
and save harmless Landlord from and against all claims, actions or proceedings
of whatever nature to the extent arising from any act, omission or negligence of
Tenant or Tenant’s contractors, licensees agents, servants or employees or
arising from any accident, injury or damage whatsoever caused to any person, or
to the property of any person, occurring after the date of this Lease until the
end of the Term of this Lease and thereafter, so long as Tenant is in occupancy
of any part of the Premises, in or about the Premises, or arising from any
accident, injury or damage occurring outside of the Premises but on the
Property, where such accident, damage or injury results or is claimed to have
resulted from an act or omission on the part of Tenant or Tenant’s agents or
employees or independent contractors.  This indemnity and hold harmless
agreement shall include indemnity against all reasonable costs, expenses and
liabilities incurred in or in connection with any such claim, action or
proceeding brought thereon, and the defense thereof.
 
Landlord may make claims for indemnification hereunder by giving written notice
thereof to Tenant.  If indemnification is sought for a claim or liability
asserted by a third party, Landlord shall endeavor to give written notice
thereof to Tenant promptly after it receives notice of the claim or liability
being asserted, but the failure to do so shall not relieve Tenant from any
liability. Such notice shall provide a copy of any written document which may be
the basis for the claim for indemnification.  Tenant shall be entitled to direct
the defense of such claim with counsel selected by it (subject to the consent of
Landlord, which consent shall not be unreasonably withheld) as long as Tenant is
conducting a good faith and diligent defense.  Landlord shall at all times have
the right to fully participate in the defense of a third party claim or
liability at its own expense directly or through counsel; provided, however,
that if the named parties to the action or proceeding include both Tenant and
Landlord, and Landlord is advised that representation of both parties by the
same counsel would be inappropriate under applicable standards of professional
conduct, Landlord may engage separate counsel at the expense of Tenant.  If such
good faith and diligent defense is not being or ceases to be conducted by
Tenant, Landlord shall have the right, at the expense of Tenant, to undertake
the defense of such claim or liability (with counsel selected by Landlord), and
to compromise or settle it, exercising reasonable business judgment.  If the
third party claim or liability is one that by its nature cannot be defended
solely by Tenant, then Landlord shall make available such information and
assistance as Tenant may reasonably request and shall cooperate with Tenant in
such defense, at the expense of Tenant.  In the event that Landlord is
indemnified by Tenant, and Landlord actually receives insurance proceeds with
respect to the same matter for which Landlord was indemnified, then Landlord
shall promptly remit said insurance proceeds to Tenant (up to the amount of the
indemnification payment actually received by Landlord from Tenant).
 
10.2.  
Public Liability Insurance

 
Tenant agrees to maintain in full force from the date upon which Tenant first
enters the Premises for any reason, throughout the Term of this Lease, and
thereafter so long as Tenant is in occupancy of any part of the Premises, a
policy of general liability and property damage insurance under which Landlord
(and such other persons as are in privity of estate with Landlord as may be set
out in notice from Landlord to Tenant from time to time) and Tenant are named as
insureds, and under which the insurer agrees to indemnify and hold Landlord, and
those in privity of estate with Landlord, harmless from and against all cost,
expense and/or liability arising out of or based upon any and all claims,
accidents, injuries and damages set forth in Section 10.1.  Each such policy
shall be non-cancelable and non-amendable with respect to Landlord and
Landlord’s said designees without thirty (30) days prior notice to Landlord and
shall be in at least the amounts of the Public Liability Insurance specified in
Section 1.2, and a duplicate original or certificate thereof evidencing broad
form contractual liability, independent contractor’s hazard and completed
operation coverage and waiver of subrogation shall be delivered to Landlord.
 
10.3.  
Tenant’s Risk

 
To the maximum extent this Agreement may be made effective according to law,
Tenant agrees to use and occupy the Premises and to use such other portions of
the Building as Tenant is herein given the right to use at Tenant’s own risk;
and Landlord shall have no responsibility or liability for any loss of or damage
to Tenant’s Removable Property.  The provisions of this Section shall be
applicable from and after the execution of this Lease and until the end of the
Term of this Lease, and during such further period as Tenant may use or be in
occupancy of any part of the Premises or of the Building.
 
10.4.  
Injury Caused by Third Parties

 
To the maximum extent this Agreement may be made effective according to law,
Tenant agrees that Landlord shall not be responsible or liable to Tenant, or to
those claiming by, through or under Tenant, for any loss or damage that may be
occasioned by or through the acts or omissions of persons occupying adjoining
premises or any part of the Premises adjacent to or connecting with the Premises
or any part of the Property or otherwise.
 
10.5.  
Landlord’s Insurance

 
Landlord shall take out and maintain throughout the Term of this Lease
commercial general liability insurance for the Building and all risk replacement
cost fire and casualty insurance in amounts customarily carried by landlords
with respect to similar buildings in the area with such policy limits as
Landlord may reasonably consider appropriate.  Upon request by Tenant, Landlord
shall provide a certificate evidencing the foregoing insurance.
 
10.6.  
Waiver of Subrogation

 
Any insurance carried by either party with respect to the Property or property
therein or occurrences thereon shall include a clause or endorsement denying to
the insurer rights of subrogation against the other party to the extent rights
have been waived by the insured before occurrence of injury or loss.  Each
party, notwithstanding any provisions of this Lease to the contrary, hereby
waives any rights of recovery against the other for injury or loss due to
hazards covered by such insurance to the extent of the indemnification received
thereunder.
 
10.7.  
Landlord Indemnity

 
Landlord shall defend with counsel reasonably approved by Tenant (Tenant hereby
approving WilmerHale LLP as such counsel), all actions against Tenant, any
partner, trustee, stockholder, officer, director, employee or beneficiary of
Tenant (herein, "Indemnified Parties") with respect to, and shall pay, protect,
indemnify and save harmless, to the extent permitted by law, all Indemnified
Parties from and against, any and all liabilities, losses, damages, costs,
expenses (including reasonable attorneys' fees and expenses), causes of action,
suits, claims, demands or judgments of any nature arising from (a) injury to or
death of any person, or damage to or loss of property, on or about the Premises
or on adjoining sidewalks, streets or ways, arising from the negligence or
willful misconduct of Landlord or its employees, contractors or agents, except
with respect to an Indemnified Party, to the extent caused by its negligence or
willful misconduct, or (b) a breach of the representations set forth in Section
14.27.
 
ARTICLE XI
 
LANDLORD’S ACCESS TO PREMISES
 
11.1.  
Landlord’s Rights

 
Landlord shall have the right to enter the Premises upon twelve (12) hours prior
notice (except in case of emergency) at all reasonable hours for the purpose of
inspecting or making repairs to the same, and Landlord shall also have the
right, upon at least six (6) hours prior notice to Tenant, to make access
available at all reasonable hours to prospective or existing mortgagees or
purchasers of any part of the Property.  Landlord shall have access to the
Premises to show the same to prospective tenants only during the last twelve
(12) months of the Term upon six (6) hours prior notice to Tenant.
 
ARTICLE XII
 
FIRE, EMINENT DOMAIN, ETC.
 
12.1.  
Abatement of Rent

 
If the Premises are damaged by fire or other casualty in the Building, Basic
Rent and Escalation Charges payable by Tenant shall abate proportionately for
the period in which, by reason of such damage, there is substantial interference
with Tenant’s use of the Premises, having regard to the extent to which Tenant
may be required to discontinue Tenant’s use of all or a portion of the Premises,
but such abatement or reduction shall end if and when Landlord shall have
substantially restored the Premises to the condition in which they were before
such damage pursuant to Section 12.3 hereof.  If the Premises are affected by
any exercise of the power of eminent domain, Basic Rent and Escalation Charges
payable by Tenant shall be justly and equitably abated and reduced according to
the nature and extent of the loss of use thereof suffered by Tenant.
 
12.2.  
Right of Termination

 
If the Premises or the Property are substantially damaged by fire or casualty
(the term “substantially damaged” meaning damage of such a character that the
same cannot, in ordinary course, reasonably be expected to be repaired within
twelve (12) months from the time that repair work would commence, as evidenced
by an estimate prepared by a reputable, independent contractor), or, if as a
result of any exercise of the right of eminent domain more than thirty percent
(30%) of the Building or the Property is taken or a material portion of the
parking is taken or there is a material, adverse impact on access to the
Property (collectively, a “Taking”), then either party shall have the right to
terminate this Lease (even if Landlord’s entire interest in the Premises may
have been divested) by giving to the other party notice of such party’s election
so to do within sixty (60) days after the occurrence of such casualty or the
effective date of such Taking, whereupon this Lease shall terminate thirty (30)
days after the date of such notice with the same force and effect as if such
date were the date originally established as the expiration date hereof.  It
shall be a condition to Landlord’s exercise of its termination right under this
Section 12.2 that Landlord terminate the leases of all tenants of the Building
which are similarly affected by such fire, casualty or taking.
 
12.3.  
Restoration

 
If this Lease shall not be terminated pursuant to Section 12.2, Landlord shall
thereafter use due diligence to restore the Premises to proper condition for
Tenant’s use and occupation, provided that Landlord’s obligation shall be
limited to the amount of insurance proceeds available therefor (including the
applicable deductible, which shall constitute an Operating Expense
hereunder).  If, for any reason (including, without limitation, insufficiency or
unavailability of insurance proceeds), such restoration shall not be
substantially completed within twelve (12) months from the time that repair work
would commence in the case of damage by fire or casualty or from the effective
date of the Taking, as applicable (which twelve (12) month period may be
extended for such periods of time as Landlord is prevented from proceeding with
or completing such restoration for any cause beyond Landlord's reasonable
control, but in no event for more than an additional three (3) months), Tenant
shall have the right to terminate this Lease by giving notice to Landlord
thereof within thirty (30) days after the expiration of such period (as so
extended).  Upon the giving of such notice, this Lease shall cease and come to
an end without further liability or obligation on the part of either party
unless, within such thirty (30) day period, Landlord substantially completes
such restoration.  Such right of termination shall be Tenant’s sole and
exclusive remedy at law or in equity for Landlord’s failure so to complete such
restoration.
 
12.4.  
Award

 
Landlord shall have and hereby reserves and excepts, and Tenant hereby grants
and assigns to Landlord, all rights to recover for damage to the Property and
the leasehold interest hereby created, and to compensation accrued or hereafter
to accrue by reason of such taking, damage or destruction, and by way of
confirming the foregoing, Tenant hereby grants and assigns, and covenants with
Landlord to grant and assign to Landlord, all rights to such damages or
compensation.  Nothing contained herein shall be construed to prevent Tenant
from prosecuting in any condemnation proceedings a claim for the value of any of
Tenant’s Removable Property installed in the Premises by Tenant at Tenant’s
expense and for relocation expenses, provided that such action shall not affect
the amount of compensation otherwise recoverable by Landlord from the taking
authority.
 
12.5.  
Temporary Taking

 
In the event of a taking of the Premises or any part thereof for temporary use,
(i) this Lease shall be and remain unaffected thereby and Basic Rent shall not
abate, and (ii) Tenant shall be entitled to receive for itself such portion or
portions of any award made for such use with respect to the period of the taking
which is within the Term; provided that if such taking shall remain in force at
the expiration or earlier termination of this Lease, Tenant shall then pay to
Landlord a sum equal to the reasonable cost of performing Tenant’s obligations
under Section 14.20 with respect to the surrender of the Premises and, upon such
payment, shall be excused from such obligations.
 
ARTICLE XIII
 
DEFAULT
 
13.1.  
Default

 
If at any time subsequent to the date of this Lease any one or more of the
following events (each of which being agreed to constitute substantial defaults
hereunder and being referred to herein as a “Default of Tenant”) shall happen:
 
a.  
Tenant shall fail to pay the Basic Rent, Escalation Charges or other charges
hereunder when due and such failure shall continue for five (5) Business Days
after notice to Tenant from Landlord; or

 
b.  
Tenant shall neglect or fail to perform or observe any other covenant herein
contained on Tenant’s part to be performed or observed and Tenant shall fail to
remedy the same within thirty (30) days after notice to Tenant specifying such
neglect or failure, or if such failure is of such a nature that Tenant cannot
reasonably remedy the same within such thirty (30) day period, Tenant shall fail
to commence promptly to remedy the same and to prosecute such remedy to
completion with diligence and continuity but in no event shall such period
exceed ninety (90) days; or

 
c.  
Tenant’s leasehold interest in the Premises shall be taken on execution or by
other process of law directed against Tenant; or

 
d.  
Tenant shall make an assignment for the benefit of creditors or shall file a
voluntary petition in bankruptcy or shall be adjudicated bankrupt or insolvent,
or shall file any petition or answer seeking any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief for itself
under any present or future Federal, State or other statute, law or regulation
for the relief of debtors, or shall seek or consent to or acquiesce in the
appointment of any trustee, receiver or liquidator of Tenant or of all or any
substantial part of its properties, or shall admit in writing its inability to
pay its debts generally as they become due; or

 
e.  
A petition shall be filed against Tenant in bankruptcy or under any other law
seeking any reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any present or future Federal, State or
other statute, law or regulation and shall remain undismissed or unstayed for an
aggregate of sixty (60) days (whether or not consecutive), or if any debtor in
possession (whether or not Tenant) trustee, receiver or liquidator of Tenant or
of all or any substantial part of its properties or of the Premises shall be
appointed without the consent or acquiescence of Tenant and such appointment
shall remain unvacated or unstayed for an aggregate of sixty (60) days (whether
or not consecutive);

 
f.  
Or if Tenant dissolves or is dissolved or liquidated or adopts any plan or
commences any proceeding, the result of which is intended to include dissolution
or liquidation;

 
g.  
Then in any such case:

 
i.  
If such Default of Tenant shall occur before the Commencement Date, this Lease
shall ipso facto, and without further act on the part of Landlord, terminate;
and

 
ii.  
If such Default of Tenant shall occur after the Commencement Date, Landlord may
terminate this Lease by notice to Tenant, specifying a date not less than ten
(10) days after the giving of such notice on which this Lease shall terminate
and this Lease shall come to an end on the date specified therein as fully and
completely as if such date were the date herein originally fixed for the
expiration of the Term of this Lease (Tenant hereby waiving any rights of
redemption under M.G.L. c. 186, or otherwise), and Tenant will then quit and
surrender the Premises to Landlord, but Tenant shall remain liable as
hereinafter provided.

 
Nothing contained in this Lease shall, however, limit or prejudice the right of
Landlord to prove for and obtain in proceedings under any federal or state law
relating to bankruptcy or insolvency or reorganization or arrangement, an amount
equal to the maximum allowed by any statute or rule of law in effect at the time
when, and governing the proceedings in which, the damages are to be proved,
whether or not the amount be greater than the amount of the loss or damages
referred to above.
 
13.2.  
Remedies

 
a.  
If this Lease shall have been terminated as provided in this Article, or if any
execution or attachment shall be issued against Tenant or any of Tenant’s
property whereupon the Premises shall be taken or occupied by someone other than
Tenant, then Landlord may, without notice, re-enter the Premises, either by
summary proceedings or otherwise, and remove and dispossess Tenant and all other
persons and any and all property from the same, as if this Lease had not been
made, and Tenant hereby waives the service of notice of institution of legal
proceedings to that end in the event that Tenant has vacated the Premises.

 
b.  
In the event of any termination, Tenant shall pay the Basic Rent, Escalation
Charges and other sums payable hereunder up to the time of such termination, and
thereafter Tenant, until the end of what would have been the Term of this Lease
in the absence of such termination, and whether or not the Premises shall have
been re-let, shall be liable to Landlord for, and shall pay to Landlord, as
current damages, the Basic Rent, Escalation Charges and other sums which would
be payable hereunder if such termination had not occurred, less the net
proceeds, if any, of any re-letting of the Premises, after deducting all
expenses in connection with such re-letting, including, without limitation, all
repossession costs, brokerage commissions, legal expenses, attorneys’ fees,
advertising, expenses of employees, alteration costs and expenses of preparation
for such re-letting.  Tenant shall pay such current damages to Landlord monthly
on the days which the Basic Rent would have been payable hereunder if this Lease
had not been terminated.

 
c.  
At any time after such termination, whether or not Landlord shall have collected
any such current damages, Landlord may demand, as liquidated final damages and
in lieu of all such current damages beyond the date of such demand, and Tenant
shall pay to Landlord an amount equal to the excess, if any, of the Basic Rent,
Escalation Charges and other sums as hereinbefore provided which would be
payable hereunder from the date of such demand (assuming that, for the purposes
of this paragraph, annual payments by Tenant on account of Taxes and Operating
Expenses would be the same as the payments required for the immediately
preceding Operating or Tax Year) for what remained, over the Term of this Lease
if the same remained in effect, over the then fair net rental value of the
Premises for the same period.

 
d.  
In case of any Default by Tenant, re-entry, expiration and dispossession by
summary proceedings or otherwise, Landlord may:

 
i.  
Re-let the Premises or any part or parts thereof, either in the name of Landlord
or otherwise, for a term or terms which may at Landlord’s option be equal to or
less than or exceed the period which would otherwise have constituted the
balance of the Term of this Lease and may grant concessions or free rent to the
extent that Landlord considers advisable and necessary to re-let the same; and

 
ii.  
May make such reasonable alterations, repairs and decorations in the Premises as
Landlord in its sole judgment considers advisable and necessary for the purpose
of re-letting the Premises; and the making of such alterations, repairs and
decorations shall not operate or be construed to release Tenant from liability
hereunder as aforesaid.  Landlord shall in no event be liable in any way
whatsoever for failure to re-let the Premises, or, in the event that the
Premises are re-let, for failure to collect the rent under such
re-letting.  Tenant hereby expressly waives any and all rights of redemption
granted by or under any present or future laws in the event of Tenant being
evicted or dispossessed, or in the event of Landlord obtaining possession of the
Premises, by reason of the violation by Tenant of any of the covenants and
conditions of this Lease.

 
e.  
If a Guarantor of this Lease is named in Section 1.2, the happening of any of
the events described in of this Section 13.1(d) or (e) with respect to the
Guarantor shall constitute a Default of Tenant hereunder.

 
f.  
The specified remedies to which Landlord may resort hereunder are not intended
to be exclusive of any remedies or means of redress to which Landlord may at any
time be entitled lawfully, and Landlord may invoke any remedy (including the
remedy of specific performance) allowed at law or in equity as if specific
remedies were not herein provided for.

 
g.  
All costs and expenses incurred by or on behalf of Landlord (including, without
limitation, attorneys’ fees and expenses) in enforcing its rights hereunder or
occasioned by any Default of Tenant shall be paid by Tenant.

 
h.  
Nothing contained in this Lease shall limit or prejudice the right of Landlord
to prove for and obtain in proceedings for bankruptcy or insolvency by reason of
the termination of this Lease, an amount equal to the maximum allowed by any
statute or rule of law in effect at the time when, and governing the proceedings
in which, the damages are to be proved, whether or not the amount be greater,
equal to or less than the amount of the loss or damages referred to above.

 
ARTICLE XIV
 
MISCELLANEOUS PROVISIONS AND
 
TENANT’S ADDITIONAL COVENANTS
 
14.1.  
Extra Hazardous Use

 
Tenant covenants and agrees that Tenant will not do or permit anything to be
done in or upon the Premises, or bring in anything or keep anything therein,
which shall increase the rate of property or liability insurance on the Premises
or of the Building above the standard rate applicable to premises occupied for
Permitted Uses; and Tenant further agrees that, in the event that Tenant shall
do any of the foregoing, Tenant will promptly pay to Landlord, on demand, any
such increase resulting therefrom, which shall be due and payable as an
additional charge hereunder.
 
14.2.  
Waiver

 
a.  
Failure on the part of Landlord or Tenant to complain of any action or
non-action on the part of the other, no matter how long the same may continue,
shall never be a waiver by Tenant or Landlord, respectively, of any of the
other’s rights hereunder.  Further, no waiver at any time of any of the
provisions hereof by Landlord or Tenant shall be construed as a waiver of any of
the other provisions hereof, and a waiver at any time of any of the provisions
hereof shall not be construed as a waiver at any subsequent time of the same
provisions.  The consent or approval of Landlord or Tenant to or of any action
by the other requiring such consent or approval shall not be construed to waive
or render unnecessary Landlord’s or Tenant’s consent or approval to or of any
subsequent similar act by the other.

 
b.  
No payment by Tenant, or acceptance by Landlord, of a lesser amount than shall
be due from Tenant to Landlord shall be treated otherwise than as a payment on
account.  The acceptance by Landlord of a check for a lesser amount with an
endorsement or statement thereon, or upon any letter accompanying such a check,
that such lesser amount is payment in full, shall be given no effect, and
Landlord may accept such check without prejudice to any other rights or remedies
which Landlord may have against Tenant.

 
14.3.  
Covenant of Quiet Enjoyment

 
Tenant, subject to the terms and provisions of this Lease, on payment of the
Basic Rent and Escalation Charges and other charges hereunder and observing,
keeping and performing all of the other terms and provisions of this Lease on
Tenant’s part to be observed, kept and performed, shall lawfully, peaceably and
quietly have, hold, occupy and enjoy the Premises during the term hereof,
without hindrance or ejection by any persons lawfully claiming under Landlord to
have title to the Premises superior to Tenant; the foregoing covenant of quiet
enjoyment is in lieu of any other covenant, express or implied.
 
14.4.  
Landlord’s Liability

 
a.  
No owner of the Property shall be liable under this Lease except for breaches of
Landlord’s obligations occurring while owner of the Property.  The obligations
of Landlord shall be binding upon the assets of Landlord which comprise the
Property but not upon other assets of Landlord.  No individual partner, trustee,
stockholder, officer, director, employee, member or beneficiary of Landlord
shall be personally liable under this Lease and Tenant shall look solely to
Landlord’s interest in the Property in pursuit of its remedies upon an event of
default hereunder, and the general assets of Landlord and of the individual
partners, trustees, stockholders, officers, employees, members or beneficiaries
of Landlord shall not be subject to levy, execution or other enforcement
procedure for the satisfaction of the remedies of Tenant.

 
b.  
Except as otherwise expressly provided in Section 7.6(b), with respect to any
services or utilities to be furnished by Landlord to Tenant, Landlord shall in
no event be liable for failure to furnish the same when prevented from doing so
by strike, lockout, breakdown, accident, order or regulation of or by any
governmental authority, or failure of supply, or inability by the exercise of
reasonable diligence to obtain supplies, parts or employees necessary to furnish
such services, or because of war or other emergency, or for any cause beyond
Landlord’s reasonable control, or for cause due to any act or neglect of Tenant
or Tenant’s servants, agents, employees, licensees or any person claiming by,
through or under Tenant.

 
c.  
In no event shall Landlord ever be liable to Tenant for any indirect or
consequential damages suffered by Tenant from whatever cause.

 
14.5.  
Notice to Mortgagee

 
After receiving notice from any person, firm or other entity that it holds a
mortgage which includes the Premises as part of the mortgaged premises, no
notice from Tenant to Landlord shall be effective unless and until a copy of the
same is given to such holder (provided Tenant shall have been furnished with the
name and address of such holder), and the curing of any of Landlord’s defaults
by such holder shall be treated as performance by Landlord.
 
14.6.  
Assignment of Rents and Transfer of Titles

 
a.  
With reference to any assignment by Landlord of Landlord’s interest in this
Lease, or the rents payable hereunder, conditional in nature or otherwise, which
assignment is made to the holder of a mortgage on property which includes the
Premises, Tenant agrees that the execution thereof by Landlord, and the
acceptance thereof by the holder of such mortgage shall never be treated as an
assumption by such holder of any of the obligations of Landlord hereunder unless
such holder shall, by notice sent to Tenant, specifically otherwise elect and
that, except as aforesaid, such holder shall be treated as having assumed
Landlord’s obligations hereunder only upon foreclosure of such holder’s mortgage
and the taking of possession of the Premises.

 
b.  
In no event shall the acquisition of title to the Property by a purchaser which,
simultaneously therewith, leases the entire Property back to the seller thereof
be treated as an assumption by operation of law or otherwise, of Landlord’s
obligations hereunder, but Tenant shall look solely to such seller-lessee, and
its successors from time to time in title, for performance of Landlord’s
obligations hereunder.  In any event, this Lease shall be subject and
subordinate to the lease between such purchaser-lessor and seller-lessee;
provided that Landlord shall obtain a commercially reasonable subordination,
non-disturbance and attornment agreement with respect to any purchaser-lessor of
the Property.  For all purposes, such seller-lessee, and its successors in
title, shall be the Landlord hereunder unless and until Landlord’s position
shall have been assumed by such purchaser-lessor.

 
c.  
Tenant hereby agrees that, except as provided in paragraph b. of this Section,
in the event of any transfer of title to the Property by Landlord, Landlord
shall thereafter be entirely freed and relieved from the performance and
observance of all covenants and obligations hereunder.

 
d.  
Tenant hereby agrees not to look to the mortgagee, as mortgagee, mortgagee in
possession, or successor in title to the property, for accountability for any
security deposit required by the Landlord hereunder, unless said sums have
actually been received by said mortgagee as security for the tenant’s
performance of this Lease.

 
e.  
Tenant shall not pay rent more than one month in advance.

 
14.7.  
Rules and Regulations

 
Tenant shall abide by rules and regulations set forth on Exhibit G hereto and
any other rules and regulations established by Landlord from time to time, it
being agreed that such rules and regulations will be established and applied by
Landlord in a non-discriminatory fashion, such that all rules and regulations
shall be generally applicable to other tenants, of similar nature to the Tenant
named herein, of the Building.  Landlord agrees to use reasonable efforts to
insure that any such rules and regulations are uniformly enforced, but Landlord
shall not be liable to Tenant for violation of the same by any other tenant or
occupant of the Building, or persons having business with them.
 
14.8.  
Additional Charges

 
If Tenant shall fail to pay when due any sums under this Lease designated as an
additional charge, Landlord shall have the same rights and remedies as Landlord
has hereunder for failure to pay Basic Rent.
 
14.9.  
Invalidity of Particular Provisions

 
If any term or provision of this Lease, or the application thereof to any person
or circumstance shall, to the extent, be invalid or unenforceable, the remainder
of this Lease, or the application of such term or provision to persons or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby, and each term and provision of this Lease shall
be valid and be enforced to the fullest extent permitted by law.
 
14.10.  
Provisions Binding, Etc.

 
Except as herein otherwise provided, the terms hereof shall be binding upon and
shall inure to the benefit of the successors and assigns, respectively, of
Landlord and Tenant and, if Tenant shall be an individual, upon and to his
heirs, executors, administrators, successors and assigns.  Each term and each
provision of this Lease to be performed by Tenant shall be construed to be both
a covenant and a condition.  The reference contained to successors and assigns
of Tenant is not intended to constitute a consent to assignment by Tenant, but
has reference only to those instances in which Landlord may later give consent
to a particular assignment as required by those provisions of Article VI hereof.
 
14.11.  
Recording

 
Tenant agrees not to record this Lease, but each party hereto agrees, on the
request of the other, to execute a so-called Notice of Lease in form recordable
and complying with applicable law and reasonably satisfactory to Landlord’s
attorneys.  In no event shall such document set forth the rent or other charges
payable by Tenant under this Lease; and any such document shall expressly state
that it is executed pursuant to the provisions contained in this Lease, and is
not intended to vary the terms and conditions of this Lease.  Upon termination
of this Lease, Tenant shall execute an instrument in recordable form
acknowledging the date of termination.
 
14.12.  
Notices

 
Whenever, by the terms of this Lease, notices shall or may be given either to
Landlord or to Tenant, such notice shall be in writing and addressed as follows:
 
If Intended for Landlord:
 
Address to Landlord at Landlord’s Original Address (or to such other address or
addresses as may from time to time hereafter be designated by Landlord by like
notice).
 
If Intended for Tenant:
 
Address to Tenant at Tenant’s Original Address (or to such other address or
addresses as may from time to time hereafter be designated by Landlord by like
notice).
 
All such notices so addressed shall be effective (i) when delivered, if hand
delivered, or (ii) one (1) day after deposit with a recognized overnight
delivery service or (iii) three (3) days after deposit with the U.S. Postal
Service if mailed by registered or certified mail, postage prepaid, return
receipt requested.
 
14.13.  
When Lease Becomes Binding

 
The submission of this document for examination and negotiation does not
constitute an offer to lease, or a reservation of, or option for, the Premises,
and this document shall become effective and binding only upon the execution and
delivery hereof by both Landlord and Tenant.  All negotiations, considerations,
representations and understandings between Landlord and Tenant are incorporated
herein and this Lease expressly supersedes any proposals or other written
documents relating hereto.  This Lease may be modified or altered only by
written agreement between Landlord and Tenant, and no act or omission of any
employee or agent of Landlord shall alter, change or modify any of the
provisions hereof.
 
14.14.  
Paragraph Headings

 
The paragraph headings throughout this instrument are for convenience and
reference only, and the words contained therein shall in no way be held to
explain, modify, amplify or aid in the interpretation, construction or meaning
of the provisions of this Lease.
 
14.15.  
Rights of Mortgagee; Park Covenants

 
a.  
This Lease shall be subject and subordinate to any mortgage from time to time
encumbering the Property, whether executed and delivered before or subsequent to
the date of this Lease, in accordance with the provisions of this clause
(a).  Tenant shall execute such instruments of subordination in confirmation of
the foregoing agreement as such holder may request, provided that Landlord shall
obtain a commercially reasonable subordination, non-disturbance and attornment
agreement with respect to this Lease from any mortgagee of the Property.  In the
event that any mortgagee or its respective successor in title shall succeed to
the interest of Landlord, then this Lease shall continue in full force and
effect and Tenant shall and does hereby agree to attorn to such mortgagee or
successor and to recognize such mortgagee or successor as its Landlord.

 
b.  
This Lease is subordinate to that certain Declaration of Covenants, Easements
and Restrictions recorded in the Norfolk Registry of Deeds on February 10, 2005
in Book 22094, Page 439, which Landlord may hereafter amend from time to time
without the consent of Tenant, provided such amendment does not materially
derogate from any rights of Tenant hereunder.

 
14.16.  
Status Report

 
Tenant shall from time to time, upon not less than fifteen (15) days prior
written request by Landlord, execute, acknowledge and deliver to the Landlord a
statement in writing certifying that this Lease is unmodified and in full force
and effect and that there are no uncured defaults of Landlord or Tenant under
this Lease, that Tenant has no defenses, offsets or counterclaims against its
obligations to pay the Base Rent, Escalation Charges and other charges hereunder
and to perform its other covenants under this Lease and that there are no
uncured defaults of the Landlord or Tenant under this Lease (or, if there have
been any modifications that the same is in full force and effect as modified and
stating the modifications and, if there are any defenses, offsets,
counterclaims, or defaults, setting them forth in reasonable detail), and the
dates to which the Base Rent, Escalation Charges and other charges hereunder
have been paid.  Any such statement delivered pursuant to this Section 14.16 may
be relied upon by a prospective purchaser or mortgagee of the Premises or any
prospective assignee of any mortgagee of the Premises.  Failure of Tenant to
respond to such request within such time shall be deemed an acknowledgment by
Tenant that the facts recited in such request are correct.  Landlord shall
provide to Tenant such statements from Landlord upon request of Tenant in
accordance with the terms of this Section 14.16.
 
14.17.  
Security Deposit

 
a.  
Form of Security Deposit.  Tenant shall deliver to Landlord, concurrent with
Tenant’s execution of this Lease, the Security Deposit amount identified in
Section 1.2 above, in the form of (i) cash, or (ii) an unconditional, clean,
irrevocable, fully assignable standby letter of credit (the “LOC”), in the form
attached hereto as Exhibit H ((i) or (ii) shall be referred to herein as the
“Security Deposit”).  If the Security Deposit is in the form of a letter of
credit, the LOC shall be issued by a commercial bank having assets in excess of
$100,000,000.00, and which LOC may be presented for payment in a location in
Boston, Massachusetts.  On thirty (30) days notice, Landlord may require that
the LOC be replaced with an LOC issued by a different institution if the then
issuing bank’s assets fall below $100,000,000.00 in value, and failing such
replacement, Landlord may draw upon the LOC and hold the proceeds as described
below.  The LOC shall have a term of not less than one (1) year, shall provide
for automatic renewals, and at the end of the Term shall have an expiration date
not earlier than sixty (60) days after the scheduled expiration date of the
Term.  Tenant shall pay all expenses, points and/or fees associated with
obtaining the LOC and with any transfer thereof, and any such expenses or fees
shall constitute additional rent payable by Tenant hereunder. At Landlord’s
election from time to time, the LOC shall name Landlord and its mortgagee as
co-beneficiaries.

 
b.  
Landlord’s Holding of the Security Deposit.  Landlord shall hold the Security
Deposit throughout the term of this Lease as security for the performance by
Tenant of all obligations on the part of Tenant hereunder.  In the event that
the Security Deposit is in the form of cash (or in the event Landlord draws upon
the LOC and holds the amount in lieu of applying said amount drawn), Landlord
shall hold the same, in a separate interest bearing account (provided that
Landlord shall not be obligated to deposit the Security Deposit in anything
other than a standard money market account and shall have no liability to Tenant
with respect to the terms or interest rate for such account), and any interest
earned thereon shall be deemed to be a part of the Security Deposit.  Landlord
shall have the right from time to time without prejudice to any other remedy
Landlord may have on account thereof, to apply such deposit, or any part thereof
(or draw upon all or any part of the LOC), to Landlord’s damages arising from
any Default on the part of Tenant.  If there is then existing no Default of
Tenant, Landlord shall return the Security Deposit, less so much thereof as
shall have theretofore been applied in accordance with the terms of this Section
14.17 (and less such amount as may have been returned to Tenant in accordance
with the provisions of subparagraphs (d) and (e) below), to Tenant on the
expiration or earlier termination of the Term of this Lease and surrender of
possession of the Premises by Tenant to Landlord at such time.  The use,
application or retention of the Security Deposit, or any portion thereof, by
Landlord shall not prevent Landlord from exercising any other right or remedy
provided by this Lease or by law.  The parties agree that Landlord shall not
first be required to proceed against the Security Deposit and the Security
Deposit shall not operate as a limitation on any recovery to which Landlord may
otherwise be entitled.  If any portion of the Security Deposit is applied (or
drawn upon in the case of the LOC), Tenant shall, within ten (10) days after
written demand therefor, reinstate the Security Deposit to the amount then
required under this Lease, and Tenant’s failure to do so shall be a Default
under this Lease.

 
c.  
Transfer of the Security Deposit.  If Landlord conveys Landlord’s interest under
this Lease, the Security Deposit, or any part thereof not previously applied,
shall be turned over by Landlord to Landlord’s grantee, and, if so turned over,
Tenant agrees to look solely to such grantee for proper application of the
deposit in accordance with the terms of this Section 14.17, and the return
thereof in accordance herewith.  This provision shall also apply to subsequent
grantees and transferees.  Tenant shall execute any documents reasonably
necessary to effectuate such a transfer. The holder of a mortgage shall not be
responsible to Tenant for the return or application of any such deposit, whether
or not it succeeds to the position of Landlord hereunder, unless such deposit
shall have been received in hand by such holder.

 
d.  
One Time Reduction of Security Deposit.  On the date that is the fourth (4th)
anniversary of the Commencement Date, the Security Deposit shall be reduced by
an amount equal to one (1) months’ Basic Rent; provided that on such date (i)
the Lease is in full force and effect and Tenant is not in default hereunder,
(ii) Landlord has not previously given a notice of default under this Lease, and
(iii) Tenant’s “Current Ratio” (as described below) is greater than or equal to
the “Threshold” (hereinafter defined).  If on such date the Security Deposit
shall not be reduced because one or more of the conditions set forth in clauses
(i), (ii) or (iii) is not satisfied as of such date, Tenant shall not, subject
to subparagraph (c) below, be entitled to a reduction in the Security
Deposit.  If the Security Deposit is reduced pursuant to the foregoing
provisions, Landlord shall (x) if the Security Deposit is in the form of cash,
return the amount of such reduction to Tenant on or before the date that is
thirty (30) days after Tenant’s written demand for such sums, or (y) if the
Security Deposit is in the form of the LOC, cooperate with Tenant to have the
LOC amended or reissued to reflect such reduction.

 
e.  
Increases and Decreases in the Security Deposit Due to Finances of Tenant.  In
the event that Tenant’s “Current Ratio” (i.e. current assets over current
liabilities) as set forth in Tenant’s quarterly filings with the Securities and
Exchange Commission (provided, that if Tenant is no longer a public company,
then the Current Ratio shall be as set forth in Tenant’s certified financial
reports, which shall be reasonably acceptable to Landlord) decreases below 2.50
(the “Threshold”) at any time during the Term of this Lease, then Tenant shall
increase the Security Deposit by an amount equal to one (1) months’ Basic Rent
(at the rental rate then payable under this Lease) for each “Milestone” below
which Tenant’s Current Ratio falls.  The “Milestones” are 2.50, 2.00, 1.50,
1.00, 0.50, and 0.00.  Notwithstanding the foregoing, in no event shall Tenant
be required to increase the Security Deposit to an amount greater than the
amount equal to six (6) months’ Basic Rent (at the rental rate then payable
under this Lease).  If the Security Deposit is increased pursuant to the
foregoing provisions, Tenant shall deliver such increased amount to Landlord on
or before the date that is ten (10) days after Landlord’s written demand for
such sums; provided that if the Security Deposit is in the form of the LOC and
Tenant is delayed in delivering an amended or new LOC to reflect such increases,
Tenant may satisfy the requirements of this subparagraph (e) by delivering cash
to Landlord in the amount of such increases, such cash to be held by Landlord in
accordance with the terms of this Section 14.17 pending the issuance of an
amended or new LOC.

 
For example: if Tenant’s Current Ratio decreases below the 2.50 Milestone to
2.30, then Tenant shall be required to increase the Security Deposit by one (1)
months’ Basic Rent.  Thereafter, if Tenant’s Current Ratio decreases below the
2.00 Milestone to 1.60, then Tenant shall be required to increase the Security
Deposit by an additional one (1) months’ Basic Rent.  Thereafter, if Tenant’s
Current Ratio decreases below the 1.50 Milestone to 1.45, then Tenant shall be
required to increase the Security Deposit by an additional one (1) months’ Basic
Rent, and such trend shall continue for every time Tenant’s Current Ratio drops
below a Milestone, until such time as the Security Deposit is equal to six (6)
months’ Basic Rent.
 
If, at any time after Tenant’s Current Ratio has dropped below a Milestone
necessitating an increase in the Security Deposit pursuant to this subparagraph
(e), Tenant’s Current Ratio increases above a Milestone (and Tenant is not in
default hereunder), then the Security Deposit shall be reduced by an amount
equal to one (1) months’ Basic Rent (at the rental rate then payable under this
Lease) for each Milestone above which Tenant’s Current Ratio increases;
provided, however, in no event shall the Security Deposit be less than two (2)
months’ Basic Rent (at the rental rate then payable under this Lease); provided,
however, if Tenant has not achieved the one time Security Deposit reduction
described in subparagraph (d) above then in no event shall the Security Deposit
be less than three (3) months’ Basic Rent (at the rental rate then payable under
this Lease).  If the Security Deposit is reduced pursuant to the foregoing
provisions, Landlord shall (x) if the Security Deposit is in the form of cash,
return the amount of such reduction to Tenant on or before the date that is
thirty (30) days after Tenant’s written demand for such sums, or (y) if the
Security Deposit is in the form of the LOC, cooperate with Tenant to have the
LOC amended or reissued to reflect such reduction.
 
For example: if Tenant’s Current Ratio has decreased below the 1.50 Milestone to
1.45 (Tenant being required to increase the Security Deposit by three (3)
months’ Basic Rent as set forth above), and thereafter, Tenant’s Current Ratio
increases to above the 1.50 Milestone to 1.60 (and Tenant is not in default
hereunder), then the existing Security Deposit amount shall be reduced by one
(1) months’ Basic Rent.
 
14.18.  
Remedying Defaults; Late Payments

 
If Tenant shall at any time default in the performance of any obligation under
this Lease, Landlord shall have the right, but not the obligation, to enter upon
the Premises and to perform such obligation notwithstanding the fact that no
specific provision for such substituted performance is made in the Lease with
respect to such default.  In performing such obligation, Landlord may make any
payment of money or perform any other act.  In the event of the exercise of such
right by Landlord, Tenant agrees to pay to Landlord forthwith upon demand all
such sums, together with interest thereon at a rate equal to 3% over the prime
rate in effect from time to time, as published in the Wall Street Journal (but
in no event less than 18% per annum or more than the maximum rate allowed by
law), as an additional charge.  Any payment of Basic Rent, Escalation Charges or
other charges payable hereunder not paid when due shall bear interest at a rate
equal to 3% over the prime rate in effect from time to time, as published in the
Wall Street Journal (but in no event less than 18% per annum or more than the
maximum rate allowed by law) from the due date thereof, as an additional charge.
 
14.19.  
Holding Over

 
Any holding over by Tenant after the expiration of the term of this Lease shall
be treated as a daily tenancy at sufferance at a rate equal to 150% of the Rent
provided herein (prorated on a daily basis) and shall otherwise be on the terms
and conditions set forth in this Lease as far as applicable.
 
14.20.  
Surrender of Premises

 
Upon the expiration or earlier termination of the Term of this Lease, Tenant
shall peaceably quit and surrender to Landlord the Premises in neat and clean
condition and in good order, condition and repair, together with all
alterations, additions and improvements which may have been made or installed
in, on or to the Premises before or during the Term of this Lease, excepting
only ordinary wear and use and damage by fire or other casualty for which, under
other provisions of this Lease, Tenant has no responsibility of repair or
restoration.  Tenant shall remove all of Tenant’s Removable Property and (i) to
the extent specified by Landlord pursuant to Paragraph 5.2, all Improvements
made by Tenant and (ii) with respect to improvements made by Tenant not
requiring Landlord’s consent; and Tenant shall repair any damages to the
Premises or the Building caused by such removal.  Notwithstanding anything in
this Lease to the contrary, Tenant shall have no obligation to remove Building
Standard Office Improvements from the Premises.  Any of Tenant’s Removable
Property which shall remain in the Building or on the Premises after the
expiration or termination of the Term of this Lease shall be deemed conclusively
to have been abandoned, and either may be retained by Landlord as its property
or may be disposed of in such manner as Landlord may see fit, at Tenant’s sole
cost and expense.
 
14.21.  
Brokerage

 
Landlord and Tenant warrant and represent that they have dealt with no real
estate broker in connection with this Lease except Colliers Meredith & Grew and
Grubb & Ellis Company.  The party who breaches this warranty shall defend, hold
harmless and indemnify the other from any loss, cost, damage or expense,
including reasonable attorney fees, arising from the breach.  Landlord shall pay
the commissions of Colliers Meredith & Grew and Grubb & Ellis Company in
accordance with separate written agreements.
 
14.22.  
Environmental Compliance

 
Tenant shall not cause any hazardous or toxic wastes, hazardous or toxic
substances or hazardous or toxic materials (collectively, “Hazardous Materials”)
to be used, generated, stored or disposed of on, under or about, or transported
to or from, the Premises (collectively, “Hazardous Materials Activities”)
without first receiving Landlord’s written consent, which may be withheld for
any reason and revoked at any time.  If Landlord consents to any such Hazardous
Materials Activities, Tenant shall conduct them in strict compliance (at
Tenant’s expense) with all applicable Regulations, as hereinafter defined, and
using all necessary and appropriate precautions.  Landlord shall not be liable
to Tenant for any Hazardous Materials Activities by Tenant, Tenant’s employees,
agents, contractors, licensees or invitees, whether or not consented to by
Landlord.  Tenant shall indemnify, defend with counsel acceptable to Landlord
and hold Landlord harmless from and against any claims, damages, costs and
liabilities, arising out of Tenant’s Hazardous Materials Activities.  For
purposes hereof, Hazardous Materials shall include but not be limited to
substances defined as “hazardous substances,” “toxic substances,” or “hazardous
wastes” in the federal Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended; the federal Hazardous Materials
Transportation Act, as amended; and the federal Resource Conservation and
Recovery Act, as amended (“RCRA”); those substances defined as “hazardous
wastes” in the Massachusetts Hazardous Waste Facility Siting Act, as amended
(Massachusetts General Laws Chapter 21D); those substances defined as “hazardous
materials” or “oil” in Massachusetts General Laws Chapter 21E, as amended; and
as such substances are defined in any regulations adopted and publications
promulgated pursuant to said laws (collectively, “Regulations”).  Before using,
storing or maintaining any Hazardous Materials on or about the Premises, Tenant
shall provide Landlord with a list of the types and quantities thereof, and
shall update such list as necessary for continued accuracy.  Tenant shall also
provide Landlord with a copy of any Hazardous Materials inventory statement
required by any applicable Regulations, and any update filed in accordance with
any applicable Regulations.  If Tenant’s activities violate or create a risk of
violation of any Regulations, Tenant shall cease such activities immediately
upon notice from Landlord.  Tenant shall immediately notify Landlord both by
telephone and in writing of any spill or unauthorized discharge of Hazardous
Materials or of any condition constituting an imminent hazard under any
Regulations.  Landlord, Landlord’s representatives and employees may enter the
Premises at any time during the Term to inspect Tenant’s compliance herewith,
and may disclose any violation of any Regulations to any governmental agency
with jurisdiction.  Nothing herein shall prohibit Tenant form using minimal
quantities of cleaning fluid and office supplies which may constitute Hazardous
Materials but which are customarily present in premises devoted to office use,
provided that such use is in compliance with all applicable laws and subject to
all of the other provisions of this Section 14.23. Landlord hereby confirms and
agrees that Tenant shall have no liability for the environmental condition of
the Premises, the Building or the Property prior to the Commencement Date
(except as may arise from any entry by Tenant prior to that date).
 
Not later than February 27, 2009 Landlord shall cause a Phase I Environmental
Site Assessment ("Phase I ESA") with respect to Lot 4 and Lot B on plans
entitled “Definitive Subdivision Plans for Upland Woods, Upland Road, Norwood,
MA “ to be conducted in accordance with ASTM Standard E 1527-05, and shall
provide Tenant with a copy of the Phase I ESA  along with a reliance letter
addressed to Tenant.   Landlord shall investigate any "recognized environmental
conditions" identified therein, shall promptly remediate any hazardous
substances and petroleum products found to be present on or about the Premises,
and shall provide Tenant with evidence of any such remediation.
 
14.23.  
Exhibits

 
Exhibits A, B, C, D, E, F, G, H and I attached hereto are hereby incorporated by
reference as fully as if set forth herein in full.
 
14.24.  
Governing Law

 
This Lease shall be governed exclusively by the provisions hereof and by the
Laws of the Commonwealth of Massachusetts, as the same may from time to time
exist.
 
14.25.  
Evidence of Authority.

 
If Tenant is an entity, Tenant shall, simultaneously with the delivery to
Landlord of this Lease, deliver to Landlord a Secretary’s Certificate or similar
instrument evidencing that the execution of this Lease by Tenant has been
properly authorized and that the individual executing this Lease on behalf of
Tenant is authorized to do so.
 
14.26.  
Representations and Warranties of Tenant.

 
Tenant (and, if Tenant is a corporation, partnership, limited liability company
or other legal entity, such corporation, partnership, limited liability company
or entity) hereby makes the following representations and warranties, each of
which is material and being relied upon by Landlord, is true in all respects as
of the date of this Lease, and shall survive the expiration or termination of
the Lease.  Tenant shall re-certify such representations to Landlord
periodically, upon Landlord’s reasonable request.
 
a.  
If Tenant is an entity, Tenant is duly organized, validly existing and in good
standing under the laws of the state of its organization, and is qualified to do
business in the state in which the Premises is located, and the persons
executing this Lease on behalf of Tenant have the full right and authority to
execute this Lease on behalf of Tenant and to bind Tenant without the consent or
approval of any other person or entity.  Tenant has full power, capacity,
authority and legal right to execute and deliver this Lease and to perform all
of its obligations hereunder.  This Lease is a legal, valid and binding
obligation of Tenant, enforceable in accordance with its terms.

 
b.  
Tenant has not (1) made a general assignment for the benefit of creditors, (2)
filed any voluntary petition in bankruptcy or suffered the filing of an
involuntary petition by any creditors, (3) suffered the appointment of a
receiver to take possession of all or substantially all of its assets, (4)
suffered the attachment or other judicial seizure of all or substantially all of
its assets, (5) admitted in writing its inability to pay its debts as they come
due, or (6) made an offer of settlement, extension or composition to its
creditors generally.

 
c.  
Tenant is not in violation of any Anti-Terrorism Law (hereinafter defined).

 
d.  
Tenant is not, as of the date hereof:

 
i.  
conducting any business or engaging in any transaction or dealing with any
Prohibited Person (hereinafter defined), including the governments of Cuba,
Iran, North Korea, Myanmar and Syria and, including the making or receiving of
any contribution of funds, goods or services to or for the benefit of any
Prohibited Person;

 
ii.  
dealing in, or otherwise engaging in any transaction relating to, any property
or interests in property blocked pursuant to Executive Order No. 13224; or

 
iii.  
engaging in or conspiring to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate any of the
prohibitions set forth in, any Anti-Terrorism Law.

 
e.  
Neither Tenant nor any of its affiliates, officers, directors, shareholders,
members or lease guarantor, as applicable, is a Prohibited Person.

 
If at any time any of these representations becomes false, then it shall be
considered a material default under this Lease.
 
As used herein, "Anti-Terrorism Law" is defined as any law relating to
terrorism, anti-terrorism, money-laundering or anti-money laundering activities,
including without limitation the United States Bank Secrecy Act, the United
States Money Laundering Control Act of 1986, Executive Order No. 13224, Title 3
of the USA Patriot Act, and any regulations promulgated under any of them.  As
used herein "Executive Order No. 13224" is defined as Executive Order No. 13224
on Terrorist Financing effective September 24, 2001, and relating to “Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism", as may be amended from time to time.  "Prohibited
Person" is defined as (i) a person or entity that is listed in the Annex to
Executive Order No. 13224, or a person or entity owned or controlled by an
entity that is listed in the Annex to Executive Order No. 13224; (ii) a person
or entity with whom Landlord is prohibited from dealing or otherwise engaging in
any transaction by any Anti-Terrorism Law; or (iii) a person or entity that is
named as a "specially designated national and blocked person" on the most
current list published by the U.S. Treasury Department Office of Foreign Assets
Control at its official website, http://www.treas.gov/ofac/t11sdn.pdf or at any
replacement website or other official publication of such list. "USA Patriot
Act" is defined as the "Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001"
(Public Law 107-56), as may be amended from time to time.
 
14.27.  
Landlord’s Representations and Warranties

 
a.  
Landlord is duly organized, validly existing and in good standing under the laws
of the state of its organization, and is qualified to do business in the state
in which the Premises is located, and the persons executing this Lease on behalf
of Landlord have the full right and authority to execute this Lease on behalf of
Landlord and to bind Landlord without the consent or approval of any other
person or entity.  Landlord has full power, capacity, authority and legal right
to execute and deliver this Lease and to perform all of its obligations
hereunder.  This Lease is a legal, valid and binding obligation of Landlord,
enforceable in accordance with its terms.

 
b.  
To Landlord’s knowledge, the status of the title of the Property is as set forth
in the title policy attached hereto as Exhibit I.

 
c.  
The Building, and Landlord's Work in the Premises, shall be constructed in
accordance with all applicable federal, state, and local laws, ordinances and
regulations, free of all mechanics and materialmen's liens (subject to
Landlord’s right to bond over the same in accordance with Section 4.2(a) above).

 
d.  
Landlord has no knowledge of any matters related to the environmental condition
of the Property, other than as set forth in (1) the “Phase II Environmental Site
Assessment 1 Upland Road Norwood, Massachusetts,” prepared by GZA
GeoEnvironmental, Inc. in August 2003, and (2) the letter prepared by GZA
GeoEnvironmental, Inc. dated June 30, 2008.

 
14.28.  
Permitting Matters

 
The obligations of Landlord hereunder are conditioned upon the securing by
Landlord of all governmental permits and approvals required for the construction
of the Building, on terms and conditions satisfactory to Landlord in its sole
discretion (“Permits”).  In the event that Landlord has not secured the Permits
by the outside date therefor set forth in Exhibit D, Landlord may terminate this
Lease by written notice to Tenant, whereupon this Lease shall terminate and
neither party shall have further recourse hereunder.
 
14.29.  
Force Majeure

 
For purposes of this Lease, “events of Force Majeure” shall include: Acts of
God, war, civil commotion, fire, flood or other casualty, labor difficulties,
shortages of labor, materials or equipment, government regulations, unusually
severe weather, or other similar causes beyond a party’s reasonable control.
 
ARTICLE XV
 
TENANT OPTION TO EXTEND
 
15.1.  
Fair Market Rent

 
Whenever any provision of this Lease provides that the Fair Market Rent shall be
calculated, it shall mean the fair rent for the Premises as of the commencement
of the period in question under market conditions for comparable office space in
the South Shore market, as well as such annual increases in rent for the period
in question as are reasonably consistent with then current market conditions.
Fair Market Rent shall be determined by agreement between Landlord and Tenant,
but if Landlord and Tenant are unable to agree upon the Fair Market Rent within
twenty (20) days after the date on which Tenant delivers notice of its exercise
of its option to extend under Section 15.2 below, then the Fair Market Rent
shall be determined by appraisal made as hereinafter provided by a board of
three (3) reputable independent commercial real estate brokers, each of whom
shall have at least ten (10) years of experience in the eastern Massachusetts
rental market for comparable properties and each of whom is hereinafter referred
to as "appraiser". Tenant and Landlord shall each appoint one such appraiser and
the two appraisers so appointed shall appoint the third appraiser. The cost and
expenses of each appraiser appointed separately by Tenant and Landlord shall be
borne by the party who appointed the appraiser. The cost and expenses of the
third appraiser shall be shared equally by Tenant and Landlord. Landlord and
Tenant shall appoint their respective appraisers within fifteen (15) days after
the expiration of such twenty (20) day period, and shall designate the
appraisers so appointed by notice to the other party. The two appraisers so
appointed and designated shall appoint the third appraiser within fifteen (15)
days after their appointment, and shall designate such appraiser by notice to
Landlord and Tenant. The board of three appraisers shall determine the Fair
Market Rent of the space in question as of the commencement of the period to
which the Fair Market Rent shall apply and shall notify Landlord and Tenant of
their determinations within thirty (30) days of their appointment. If the
determinations of the Fair Market Rent of any two or all three of the appraisers
shall be identical in amount, said amount shall be deemed to be the Fair Market
Rent of the Premises. If the determinations of all three appraisers shall be
different in amount, the average of the two values nearest in amount shall be
deemed the Fair Market Rent. Notwithstanding the foregoing, if either party
shall fail to appoint its appraiser within the period specified above (such
party referred to hereinafter as the "failing party"), the other party may serve
notice on the failing party requiring the failing party to appoint its appraiser
within five (5) days of the giving of such notice and if the failing party shall
not respond by appointment of its appraiser within said five (5) day period,
then the appraiser appointed by the other party shall be the sole appraiser
hereunder. Tenant shall have the option, exercisable by written notice to
Landlord within ten (10) days after determination of Fair Market Rent hereunder,
to rescind its exercise of its option to extend under Section 15.2 below, in
which event this Lease shall expire at the end of the then current Term. If
Tenant does not timely deliver such notice of rescission, the determination of
Fair Market Rent by the appraisers hereunder shall be final and binding upon the
parties.
 
15.2.  
Option to Extend

 
Tenant shall have the right and option to extend the Term for two (2) additional
successive periods of five (5) years each (each, an “Extension Term”),
commencing the day after the expiration of the Initial Term or prior Extension
Term, respectively, and ending on the fifth (5th) anniversary thereof, provided
that Tenant shall give Landlord notice of Tenant’s exercise of such option no
more than fifteen (15) months and no less than twelve (12) months prior to the
expiration of the Initial Term or the first Extension Term, respectively, and
provided further that Tenant shall not be in default beyond any applicable
notice or cure periods at the time of giving such notice or at the commencement
of the Extension Term in the performance or observance of any of the terms and
provisions of this Lease on the part of the Tenant to be performed or
observed.  Prior to the exercise by Tenant of such option, the expression “Term”
shall mean the Initial Term as the same may have been extended, and after the
exercise by Tenant of such option, the expression “Term” shall mean the Term as
it has been then extended.  All of the terms, covenants, conditions, provisions
and agreements in this Lease contained shall be applicable to the then extended
Term, except as hereinafter set forth.  If Tenant shall give notice of its
exercise of this option to extend in the manner and within the time period
provided aforesaid, the Term shall be extended upon the giving of such notice
without the requirement of any further action on the part of either Landlord or
Tenant.  If Tenant shall fail to give timely notice of the exercise of such
option as aforesaid, Tenant shall have no right to extend the Term of this
Lease, time being of the essence of the foregoing provisions.  The Basic Rent
payable during each Extension Term shall be the greater of (a) 100% of the Basic
Rent for the last year of the Initial Term or prior Extension Term,
respectively, or (b) ninety-five percent (95%) of the Fair Market Rent
determined in accordance with Section 15.1 above.  Landlord shall provide a
refurbishment allowance to Tenant in the amount of Fifteen ($15.00) Dollars per
square foot of the Premises Rentable Area for the first Extension Term if the
same is exercised by Tenant in accordance with the terms hereof.  This option
shall be personal to Tenant and its Affiliates, and shall not be exercisable by
any other party.
 
ARTICLE XVI
 
RIGHT OF FIRST OFFER TO LEASE
 
Tenant shall have a right of first offer as to space in the Building which
becomes available from time to time on the terms set forth herein, provided that
(a) the Lease is in full force and effect, and (b) Tenant is not in default,
beyond any applicable notice and cure periods, in the performance or observance
of any of the terms and provisions of this Lease on the part of the Tenant to be
performed or observed, and (c) Landlord shall have no obligation to make any
offer to Tenant hereunder if, at such time as an offer would otherwise be
required to be made hereunder, there are 364 or fewer days remaining in the
Term, as the same may have been extended at such time.  Such offer shall be on
such terms and conditions as Landlord shall elect in its sole
discretion.  Landlord shall provide written notice of the availability of the
space to Tenant.  If Tenant fails to accept Landlord’s offer on the terms set
forth therein within fifteen (15) days from delivery of Landlord’s notice,
Landlord shall have the free right to lease such space to any third party on
such terms as it may elect in its sole discretion, provided, however, that if
the rent and other economic consideration in any contemplated lease for such
space to a third party is less than ninety percent (90%) of the rent and other
economic consideration under which such space was offered to Tenant, Landlord
must again present an offer to Tenant with respect to such space on such lower
terms in accordance with the provision hereof, for the same length of term as
offered to the third party (provided that the same shall not vest  in Tenant any
right to extend the Term of this Lease).  In addition,  (a) Landlord shall
reoffer any space to Tenant which has not been leased by Landlord to a third
party within twelve (12) months after the date Landlord has offered such space
to Tenant hereunder, and (b) if a third party has leased a portion of space
declined by Tenant hereunder, Landlord shall reoffer the remaining space to
Tenant in  accordance with this Article XVI within thirty (30) days after
Landlord has executed a lease with such third party.
 
Time is of the essence of the foregoing provisions.  Tenant shall be entitled
only to accept Landlord’s offer as to the space set forth in the offer and no
lesser portion thereof.  In the event that Tenant provides timely written
acceptance of Landlord’s offer, the parties shall enter into an amendment to
this Lease which incorporates the offered space into the Premises on the terms
set forth herein.  This right shall be personal to Tenant and its Affiliates,
and shall not be exercisable by any other party.
 
ARTICLE XVII
 
RIGHT OF FIRST OFFER TO PURCHASE
 
Landlord hereby grants to Tenant a right of first offer to purchase the
Property, in the event that Landlord elects to sell the same to an unaffiliated
third party, on the terms set forth herein.  If at any time during the Term of
this Lease, Landlord elects to engage in such a sale of the Property to a third
party, and if at such time (a) this Lease is in full force and effect,
(b) Tenant is not in default, beyond any applicable notice and cure periods, in
the performance or observance of any of the terms and provisions of this Lease
on the part of the Tenant to be performed or observed and (c) Landlord shall
have no obligation to make any offer to Tenant hereunder if, at such time as an
offer would otherwise be required to be made hereunder, there are 364 or fewer
days remaining in the Term, as the same may have been extended at such
time.  Landlord shall offer to sell the Property to Tenant on such terms and
conditions as are determined by Landlord in its sole discretion (a “Purchase
Offer”).  The foregoing covenant shall not prohibit Landlord from marketing the
Property at the same time Tenant is considering a Purchase Offer from Landlord,
provided that Landlord shall not enter a binding agreement to sell to a third
party until Tenant rejects or is deemed to have rejected such Purchase
Offer.  If Tenant rejects the Purchase Offer by notice to Landlord or does not
accept such Purchase Offer by written notice to Landlord within five (5)
business days after the date the Purchase Offer Notice is delivered to Tenant,
the Purchase Offer shall conclusively be deemed to have been rejected by Tenant;
thereafter, Landlord shall be free to sell the Property to other parties upon
such terms and conditions as shall be satisfactory to Landlord in its sole
discretion; provided, however, that (a) if the consideration in any contemplated
sale to an unaffiliated third party is less than ninety percent (90%) of the
total consideration for which the Sale Property was offered for sale to Tenant,
Landlord must again present an Purchase Offer Notice to Tenant on such lower
terms, and (b) if Landlord does not enter into a Purchase and Sale Agreement for
the Sale Property with a third party within twelve (12) months of the date of
the Purchaser Offer Notice, or, having timely entered into such a Purchase and
Sale Agreement, Landlord does not consummate the sale to the third party within
eighteen (18) months of the date of the Purchase Offer Notice, then Landlord
must again present a Purchase Offer Notice to Tenant in accordance with the
requirements of this Section 2.5 prior to any sale to a third party.
 
Notwithstanding any provision hereof to the contrary, in no event shall Tenant’s
rights hereunder apply to any transfer of the Property by Landlord to any party
directly or indirectly controlling, controlled by, or under common control with
Landlord, to any portfolio transaction involving the sale of properties which
include the Property by Landlord or any party having a direct or indirect
interest in Landlord (including the sale of the entire Upland Woods Corporate
Center), to any financing transaction involving the sale and leaseback of the
Property to a party directly or indirectly controlling, controlled by, or under
common control with Landlord, to any transfer of the Property as part of an
exchange transaction under Section 1031 of the Internal Revenue Code of 1986, as
amended, to any foreclosure sale of the Property or any deed in lieu thereof, or
to any option to purchase, right of first refusal, right of first offer or
similar agreement.
 
If Tenant timely accepts a Purchase Offer pursuant to the provisions hereof,
Tenant and Landlord shall use good faith efforts to negotiate with and execute
and deliver to each other within 21 days following Tenant’s acceptance of the
Purchase Offer, a Purchase and Sale Agreement drafted by Landlord to reflect the
terms set out in the Purchase Offer Notice (a “P&S).  The P&S shall include (a)
a thirty (30) day due diligence period during which Tenant may elect to
terminate the P&S in its sole discretion (b) a right on the part of Tenant to
inspect the physical condition of the Property, subject to commercially
customary indemnity and insurance requirements, and (c) an obligation on the
part of Landlord to deliver to Tenant Landlord’s then current title insurance
policy, survey and environmental reports.  The property shall be sold to Tenant
under the P&S  in its then “As Is,” “Where Is” condition, with all faults and
without representation, warranty or guaranty of any kind by Landlord to Tenant,
except to the extent otherwise provided in the Purchase Offer.  In the event
that despite good faith efforts of both parties, Landlord and Tenant are unable
to reach agreement on the terms of the P&S and the same is not executed and
delivered by both Landlord and Tenant within said 21 day period, Landlord shall
be free to sell the Property to other parties upon such terms and conditions as
shall be satisfactory to Landlord in its sole discretion.  Time is of the
essence with respect to the provisions hereof.
 
IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be duly
executed, under seal, by persons hereunto duly authorized, in multiple copies,
each to be considered an original hereof, as of the date first set forth above.
 
 
LANDLORD:
  TENANT:  
CRFI/CQ Norwood Upland, L.L.C., a Delaware limited liability company
By:  CFRI Norwood Upland, L.L.C., a Delaware limited liability company, its
managing member
By:  CRI Property Trust, a Maryland real estate investment trust, its sole
member
  TECH TARGET, INC., a Delaware corporation          
/s/ JAMES KEARY
 
/s/ ERIC SOCKOL
 
Name:  James Keary
 
Name:  Eric Sockol
 
Title:  Treasurer
 
Title:  Treasurer and Chief Financial Officer
 

 
 

--------------------------------------------------------------------------------


EXHIBITS
 
Exhibit A:                                The Land
 
Exhibit B:                                Floor Plan
 
Exhibit C:                                Landlord's Work
 
Exhibit D:                                Schedule
 
Exhibit E:                                Cleaning Specifications
 
Exhibit F:                      Items Included in Operating Expenses
 
Exhibit G:                                Rules and Regulations
 
Exhibit H:                                Form of Letter of Credit
 
Exhibit I:                      Property Title Policy
 
EXHIBIT A
 
THE LAND
 
Those certain parcels of land located on Upper Road, Norwood, Norfolk County,
Massachusetts, shown as Lot 4 and Lot B on plans entitled “Definitive
Subdivision Plans for Upland Woods, Upland Road, Norwood, MA” prepared by Kelly
Engineering Group, dated September 1, 2004, revised through November 17, 2004,
recorded with the Norfolk Registry of  Deeds in Plan Book 532, Plans 98-104 of
2005.
 


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
FLOOR PLAN
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT C
 
LANDLORD'S WORK
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT D
 
SCHEDULE
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT E
 
CLEANING SPECIFICATIONS
 
A.  
Premises

 
Daily on Business Days:
 
1. Empty and clean all waste receptacles and ash trays and remove waste material
from the Premises; wash receptacles as necessary.
 
2. Sweep and dust mop all uncarpeted areas using a dust-treated mop.
 
3. Spot vacuum all rugs and carpeted areas.
 
4. Hand dust and wipe clean with treated cloths all horizontal surfaces
including furniture, office equipment, window sills, door ledges, chair rails
and counter tops, within normal reach.
 
5. Wash clean all water fountains.
 
6. Upon completion of cleaning, all lights will be turned off and doors locked,
leaving the Premises in an orderly condition.
 
Weekly:
 
Vacuum all rugs and carpeted areas.
 
Quarterly:
 
Render high dusting not reached in daily cleaning to include:
 
1.  
Dusting all pictures, frames, charts, graphs and similar wall hangings.

 
2.  
Dusting all vertical surfaces, such as walls, partitions, doors and ducts.

 
3.  
Dusting all pipes and high moldings.

 
B.  
Lavatories

 
Daily on Business Days:
 
1. Sweep and damp mop floors.
 
2. Clean all mirrors, powder shelves, dispensers and receptacles, bright work,
flushmeters, pipes and toilet seat hinges.
 
3. Wash both sides of all toilet seats.
 
4. Wash all basin, bowls and urinals.
 
5. Dust and clean all powder room fixtures.
 
6. Empty and clean paper towel and sanitary disposal receptacles.
 
7. Remove waste paper and refuse.
 
8. Refill tissue holders, soap dispensers, towel dispensers, vending sanitary
dispensers; materials to be furnished by Landlord.
 
9. A sanitizing solution will be used in all lavatory cleaning.
 
Monthly:
 
1.  
Machine scrub lavatory floors.

 
2.  
Wash all partitions and tile walls in lavatories.

 
C.  
Main Lobby, Building Exterior and Corridors

 
Daily on Business Day:
 
1. Sweep and wash all floors.
 
2. Wash all rubber mats.
 
3. Clean elevators, wash or vacuum floors, wipe down walls and doors.
 
4. Spot clean any metal work inside lobby.
 
5. Spot clean any metal work surrounding building entrance doors.
 
Monthly:
 
All resilient tile floors in public areas to be treated equivalent to spray
buffing.
 
Quarterly:
 
Windows washed inside and outside — weather permitting.
 
D.  
Exercise Rooms & Showers

 
Daily on Business Day:
 
1. Clean and sanitize shower floors, counters, fixtures, toilet seats, bowls &
urinals
 
2. Clean all mirrors, glass and metal surfaces
 
3. Disinfect all exercise machines and door hardware
 
4. Vacuum carpeting
 
5. Remove all trash and replace liners
 
6. Refill any and all dispensers
 
7. Wash and sanitize exterior of rubbish containers
 
8. Wash and maintain all floor drains
 
9. Clean and wash all glass doors
 
Weekly:
 
1.           Wash all walls and tile surfaces
 
2.           Vacuum all horizontal surfaces and air vents
 
Bi-Weekly:
 
1.           Pressure wash all shower surfaces
 
Quarterly:
 
1.           Shampoo all carpeted surfaces
 
2.           Wash all walls
 
Bi-annual:
 
1.           Clean all glass surfaces
 
E.  
Café, Patio

 
Daily on Business Day:
 
1. Replace chairs, tables, umbrellas etc. in an orderly organized fashion.
 
2. Open umbrellas each morning and close at night weather permitting.
 
3. Remove trash and replace liners twice a day or when necessary
 
4. Spot clean floors as necessary during the day and wash at night
 
5. Wash tables twice a day or as necessary, wipe down chairs
 
6. Clean and disinfect all tables nightly
 
7. Spot clean all walls
 
8. Vacuum all carpeted areas
 
9. Dust and wipe down all horizontal surfaces
 
10. Wash and maintain all floor drains
 
11. Spot clean all metal and glass surfaces
 
12. Clean all glass doors
 
Weekly:
 
1.           Pressure wash and scrub all floors, grout and brick patio areas
 
Bi-weekly:
 
1.           Wash all surfaces
 
Quarterly:
 
1.           Strip all floor surfaces
 
2.           Shampoo all carpeted surfaces
 
Bi-annual:
 
1.           Clean all glass
 
F.  
Miscellaneous Services

 
Tenant requiring services in excess of those described above shall request same
through Landlord, at Tenant’s expense.
 
Initialed for Identification:
 


 
LANDLORD:__________________________                                                                                                           TENANT:
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT F
 
ITEMS INCLUDED IN OPERATING EXPENSES
 
Without limitation, Operating Expenses shall include:
 
1.  
All expenses incurred by Landlord or Landlord’s agents which shall be directly
related to employment of personnel, including amounts incurred for wages,
salaries and other compensation for services, payroll, social security,
unemployment and similar taxes, workmen’s compensation insurance, disability
benefits, pensions, hospitalization, retirement plans and group insurance,
uniforms and working clothes and the cleaning thereof, and expenses imposed on
Landlord or Landlord’s agents pursuant to any collective bargaining agreement
for the services of employees of Landlord or Landlord’s agents in connection
with the operation, repair, maintenance, cleaning, management, security, and
protection of the Property (including, without limitation, the cafeteria,
fitness center, and/or common vending area, if any, provided by Landlord), and
its mechanical systems including, without limitation, day and night supervisors,
property manager, accountants, bookkeepers, janitors, carpenters, engineers,
mechanics, electricians and plumbers and personnel engaged in supervision of any
of the persons mentioned above; provided that, if any such employee is also
employed on other property of Landlord, such compensation shall be suitably
prorated among the Property and such other properties.

 
2.  
The cost of services, materials and supplies furnished to the Building or
tenants thereof or used in the operation, repair, maintenance, cleaning,
management, security, and protection of the Property (including, without
limitation, a cafeteria and/or common vending area, if any, provided by
Landlord).

 
3.  
The cost of replacements for tools and other similar equipment used in the
repair, maintenance, cleaning, security, and protection of the Property
(including, without limitation, a cafeteria and/or common vending area, if any,
provided by Landlord), provided that, in the case of any such equipment used
jointly on other property of Landlord, such costs shall be suitably prorated
among the Property and such other properties and of establishment of reasonable
reserves relating to operation and maintenance of the Property.

 
4.  
Where the Property is managed by Landlord or an affiliate of Landlord, a sum
equal to the amounts customarily charged by management firms in the Boston area
for similar properties, but in no event more than five percent (5%) of gross
annual income of the Property, whether or not actually paid, or where otherwise
managed, the amounts accrued for management, together with amounts accrued for
legal and other professional fees relating to the Property, but excluding such
fees and commissions paid in connection with services rendered for securing or
renewing leases and for matters not related to the normal administration and
operation of the Building.

 
5.  
Premiums for insurance against damage or loss to the Building from such hazards
as shall from time to time be generally required by institutional mortgages in
the Norwood area for similar properties, including, but not by way of
limitation, insurance covering loss of rent attributable to any such hazards,
and public liability insurance.

 
6.  
If, during the Term of this Lease, Landlord shall make a capital expenditure
(other than a capital expenditure for the structure of the Building) which is
not otherwise properly includable in Operating Expenses for the Operating Year
in which it was made, there shall nevertheless be included in such Operating
Expenses for the Operating Year in which it was made and in Operating Expenses
for each succeeding Operating Year during the useful life of the capital
expenditure the annual charge-off of such capital expenditure.  Annual chargeoff
shall be determined by dividing the original capital expenditure plus an
interest factor, reasonably determined by Landlord, as being the interest rate
then being charged for long-term mortgages by institutional lenders on like
properties within the locality in which the Building is located, by the number
of years of useful life of the capital expenditure; and the useful life shall be
determined reasonably by Landlord in accordance with generally accepted
accounting principles and practices in effect at the time of making such
expenditure.

 
7.  
Costs for electricity, water and sewer use charges, and other utilities supplied
to the Property and not paid for directly by tenants.

 
8.  
Betterment assessments (including interest charged thereon) provided the same
are apportioned equally over the longest period permitted by law.

 
9.  
Amounts paid to independent contractors for services, materials and supplies
furnished for the operation, repair, maintenance, cleaning and protection of the
Property.

 
10.  
Amounts allocated to the Property under the Park Covenants.

 
For purposes hereof, the following items may not be included as an Operating
Expense:
 
1.  
To the extent paid for by insurance proceeds actually received by Landlord,
expenses for repairs or other work which is caused by fire, windstorm, casualty
or any other insurable occurrence;

 
2.  
Expenses for painting, renovating, redecorating, or other expenses to renovate
space for new tenants or space vacated by any tenant;

 
3.  
Expenses incurred in leasing any space or procuring new tenants, including,
without limitation, legal fees, lease commissions paid to agents of Landlord or
other brokers, or advertising expenses;

 
4.  
Interest or principal payments on any mortgages; lease payments for any prime,
underlying, or ground lease; or depreciation of the Building;

 
5.  
Cost of utilities or services payable by any tenant directly to the provider(s)
of such utilities or services;

 
6.  
Any cost or expense incurred by Landlord for performing any work, or providing
any utilities or services, including cleaning services, as the case may be, for
any tenant (including Tenant) under a lease with such tenant which level of said
work or services, as the case may be, exceeds the level of building standard
work or services;

 
7.  
Any cost or expense of any nature whatsoever which Landlord incurs in connection
with the operation of the Building which is specifically charged directly to the
tenant on whose behalf it is incurred (including Tenant and whether or not the
same is finally paid), or for which Landlord is otherwise compensated, or which
Landlord actually recoups, by way of set off, reduction of recovery allowed, or
otherwise;

 
8.  
Any expenses for repairs or maintenance the cost of which is actually paid for
by warranties or service contracts;

 
9.  
Any expenses incurred by Landlord in connection with the construction of the
Building or the Property, or incurred with any repair of the structure of the
Building required to be performed as the result of any defects in the
construction of the structure of the Building.

 
Initialed for Identification
 
LANDLORD:_______                                                                                                           TENANT:
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT G
 
RULES AND REGULATIONS
 
The following Rules and Regulations have been formulated for the safety and well
being of all Tenants of the Building and to insure compliance with all municipal
and other requirements.  Strict adherence to these Rules and Regulations is
necessary to guarantee that each and every Tenant will enjoy a safe and
undisturbed occupancy in the Building in accordance with the lease.  Any
continuing violation of these Rules and Regulations by a Tenant, after notice
from the Landlord, shall be sufficient cause for termination of the lease, at
the option of the Landlord.
 
1.  
The sidewalks, entrances, loading dock, atrium, elevators, vestibules,
stairways, corridors, or other parts of the Building not occupied by any Tenant
shall not be obstructed or encumbered by any Tenant or used for any purpose
other than ingress and egress and to from the Premises.  The Landlord shall have
the right to control and operate and public portions of the Building and the
facilities furnished for common use of the Tenants, in such manner as the
Landlord deems best for the benefit of the Tenants generally.  Landlord shall
administer the schedule for use of the Cafeteria during non-meal service hours
in an equitable manner, provided that the Tenant hereunder shall have the first
priority use thereof within the context of the scheduling protocol (for example,
if tenants of the Building are permitted to schedule use of the Cafeteria up to
two (2) weeks in advance, the Tenant hereunder shall be permitted to schedule
use of the Cafeteria up to three (3) weeks in advance.)

 
2.  
No drapes, blinds, shades or screens shall be attached to or hung in, or used in
connection with, any window or door of the Premises, without the prior written
consent of the Landlord.

 
3.  
No bicycles, vehicles or animals, birds or pets of any kind shall be brought
into or kept in or about the Premises, and no cooking (except for the use of
toasters and microwave ovens) shall be done or permitted by any Tenant on the
Premises.  No Tenant shall cause or permit any unusual or objectionable odors to
be produced upon or penetrate from the Premises.

 
4.  
No inflammable, combustible or explosive fluid, chemical or substance shall be
kept upon the Premises.

 
5.  
No additional locks or bolts of any kind shall be places upon any of the doors,
nor shall any changes be made in existing locks or the mechanism thereof to the
doors leading to the corridors or main halls.  All entrance doors shall be kept
closed during business hours except as they may be used for ingress or
egress.  Each Tenant shall, upon the termination of his tenancy, restore to the
Landlord all keys either furnished to, or otherwise procured by such Tenant and
in the event of the loss of any keys so furnished, such Tenant shall pay to the
Landlord the cost thereof.

 
6.  
No furniture, equipment or other bulky matter of any description shall be
received into the Building or carried in the elevators except in the manner and
during the times approved by Lessor.  Lessee shall obtain Lessor’s determination
before moving said property into the Building.  All moving of furniture,
equipment, and other material within the public areas shall be under the direct
control and supervision of Lessor who shall, however, not be responsible for any
damage to or charges for moving the same.  Lessor shall have the sole right to
determine if Lessee’s property can be safely transported in the elevators.

 
7.  
The Landlord reserves the right to exclude from the Building at all times any
person who is not known or does not properly identify himself to the building
management or security service.  Landlord may, at its option, require all
persons admitted to or leaving the Building between the hours of 6:00 PM and
7:00 AM, Monday through Friday, and on Saturdays after 1:00 PM to
register.  Each Tenant shall be responsible for all persons for whom they
authorize entry into or exit out of the Building.

 
8.  
The Premises shall not, at any time, be used for lodging or sleeping or for any
immoral or illegal purposes.

 
9.  
Canvassing, soliciting and peddling in the Building is prohibited and each
Tenant shall cooperate to prevent the same.

 
10.  
Landlord does not maintain suite finishes which are non standard, such as
bathrooms, wallpaper, special lights, etc.  However, should the need for repairs
of items not maintained by Landlord arise, Landlord will arrange for the work to
be done at Tenants’ expense.

 
11.  
All Tenants and visitors are expected to observe all safety features and traffic
laws in the park which include:

 
·  
A speed limit of 20 m.p.h.

·  
All stop signs are to be obeyed

·  
Automobiles are not be left in the roadway at anytime

·  
Automobiles are not to be left in the parking lot overnight or weekends.

·  
Automobiles should be parked within marked lanes.  Reserved parking and parking
for the handicap signs should be respected.

 
12.  
Landlord may, upon request by any Tenant, waive the compliance by such Tenant of
any of the foregoing Rules and Regulations, provided that:

 
(i) No waiver shall be effective unless signed by Landlord or Landlord’s
authorized agent.
 
(ii) Any such waiver shall not relieve such Tenant from the obligation to comply
with such Rules or Regulations in the future unless expressly consented to by
Landlord, and;
 
(iii) No waiver granted to any Tenant shall relieve any other Tenant from the
obligation of complying with the foregoing Rules and Regulations unless such
other Tenant has received a similar waiver in writing from Landlord.
 
Initialed for Identification
 
Landlord:________________
 
Tenant:_________________
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT H
 
FORM OF LETTER OF CREDIT
 
IRREVOCABLE STANDBY LETTER OF CREDIT
 
LETTER OF CREDIT NO.:
[INSERT NUMBER]
DATE OF ISSUE:
[INSERT DATE]
APPLICANT:
TECH TARGET, INC.
117 KENDRICK STREET
SUITE 800
NEEDHAM, MA 02494
BENEFICIARY:
CFRI/CQ NORWOOD UPLAND, L.L.C.
C/O CAMPANELLI COMPANIES
ONE CAMPANELLI DRIVE
BRAINTREE, MA 02185
AMOUNT:
$737,402.00
EXPIRATION DATE
[INSERT DATE]
PLACE FOR PRESENTATION OF DOCUMENTS:
[INSERT LOCAL ADDRESS]

WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT IN FAVOR OF THE
BENEFICIARY FOR THE ACCOUNT OF THE APPLICANT AVAILABLE BY YOUR DRAFTS DRAWN ON
US AT SIGHT IN THE FORM OF ANNEX I AND ACCOMPANIED BY THE FOLLOWING DOCUMENTS:
 
1.  
THE ORIGINAL OF THIS STANDBY LETTER OF CREDIT AND ALL AMENDMENT(S), IF ANY.

 
2.  
THE WRITTEN STATEMENT PURPORTEDLY SIGNED BY THE BENEFICIARY STATING THAT:

 


 
 
“BENEFICIARY IS ENTITLED TO DRAW UNDER THIS LETTER OF CREDIT PURSUANT TO THE
TERMS OF THAT CERTAIN LEASE AGREEMENT BETWEEN CFRI/CQ NORWOOD UPLAND, L.L.C. AND
TECH TARGET, INC. DATED __________ WITH RESPECT TO PROPERTY LOCATED IN THE
UPLAND WOODS CORPORATE CENTER IN NORWOOD, MASSACHUSETTS”

 
PARTIAL DRAWINGS MAY BE MADE UNDER THIS LETTER OF CREDIT.
 
IT IS A CONDITION OF THIS STANDBY LETTER OF CREDIT THAT IT SHALL BE DEEMED
AUTOMATICALLY EXTENDED WITHOUT AMENDMENT FOR ONE (1) YEAR PERIODS FROM THE
PRESENT EXPIRATION DATE HEREOF, UNLESS, AT LEAST 30 DAYS PRIOR TO ANY SUCH
EXPIRATION DATE, WE SHALL NOTIFY YOU IN WRITING BY CERTIFIED MAIL AT THE ABOVE
LISTED ADDRESS THAT WE ELECT NOT TO CONSIDER THIS IRREVOCABLE LETTER OF CREDIT
RENEWED FOR ANY SUCH ADDITIONAL PERIOD.  UPON RECEIPT BY YOU OF SUCH NOTICE, YOU
MAY DRAW HEREUNDER BY MEANS OF YOUR DRAFT(S) ON US AT SIGHT, SIGNED BY THE
BENEFICIARY, ACCOMPANIED BY A STATEMENT, SIGNED BY THE BENEFICIARY, STATING
THAT:
 
“AS OF THE DATE OF THIS DRAWING, THE BENEFICIARY HAS NOT RECEIVED A SUBSTITUTE
LETTER OF CREDIT OR OTHER INSTRUMENT ACCEPTABLE TO THE BENEFICIARY AS SUBSTITUTE
FOR BANK LETTER OF CREDIT NO. [INSERT L/C NO.]”
 
NOTWITHSTANDING THE ABOVE, THE FINAL EXPIRATION DATE SHALL BE NO EARLIER THAN
SIXTY (60) DAYS AFTER THE EXPIRATION DATE OF THE TERM OF LEASE.
 
THIS LETTER OF CREDIT IS TRANSFERABLE.  YOU MAY TRANSFER THIS LETTER OF CREDIT
TO YOUR TRANSFEREE OR SUCCESSOR AT NO COST TO YOU OR YOUR TRANSFEREE BY YOUR
DELIVERY TO US OF THE ATTACHED ANNEX II DULY COMPLETED AND EXECUTED BY THE
BENEFICIARY AND ACCOMPANIED BY THE ORIGINAL LETTER OF CREDIT AND ALL AMENDMENTS,
IF ANY.  APPLICANT SHALL BE RESPONSIBLE FOR THE PAYMENT OF ANY TRANSFER FEE AND
ANY OTHER REQUIREMENTS RELATIVE TO THE UCP 500 (AS HEREINAFTER DEFINED) AND U.S.
GOVERNMENT REGULATIONS.
 
IN THE EVENT THIS LETTER OF CREDIT IS TRANSFERRED, THE TRANSFEREE SHALL BE THE
BENEFICIARY HEREOF AND DRAFTS AND DOCUMENTS PURSUANT HERETO MUST BE EXECUTED BY
A REPRESENTATIVE OF THE TRANSFEREE.
 
ALL DRAFTS, ACCOMPANYING DOCUMENTS AND OTHER COMMUNICATIONS REQUIRED OR
PERMITTED UNDER THIS LETTER OF CREDIT MUST BE MARKED:  “DRAWN UNDER BANK LETTER
OF CREDIT NO. [INSERT L/C NO.]”
 
ALL DRAFTS AND ACCOMPANYING DOCUMENTS MAY BE REPRESENTED AT, AND ALL
COMMUNICATIONS WITH RESPECT TO THIS LETTER OF CREDIT SHALL BE IN WRITING AND
DELIVERED TO, OUR OFFICES AT [INSERT ADDRESS OF A BANK LOCATION ACCEPTABLE TO
BENEFICIARY].
 
THIS LETTER OF CREDIT SETS FORTH IN FULL THE TERMS OF OUR UNDERTAKING, AND SUCH
UNDERTAKING SHALL NOT BE IN ANY WAY MODIFIED, AMENDED OR AMPLIFIED BY REFERENCE
TO ANY DOCUMENT, INSTRUMENT OR AGREEMENT REFERRED TO HEREIN OR IN WHICH THIS
LETTER OF CREDIT IS REFERRED TO OR TO WHICH THIS LETTER OF CREDIT RELATES, AND
ANY SUCH REFERENCE SHALL NOT BE DEEMED TO INCORPORATE HEREIN BY REFERENCE ANY
DOCUMENT, INSTRUMENT OR AGREEMENT.  BANK SHALL HAVE NO OBLIGATION TO INVESTIGATE
THE FACTUAL REPRESENTATIONS CONTAINED IN A DRAW REQUEST.
 
WE HEREBY ENGAGE WITH YOU THAT ALL DRAFTS DRAWN UNDER AND IN COMPLIANCE WITH THE
TERMS OF THIS CREDIT WILL BE DULY HONORED IF DRAWN AND PRESENTED FOR PAYMENT AT
THE OFFICES SPECIFIED ABOVE ON OR BEFORE THE EXPIRATION DATE OF THIS LETTER OF
CREDIT.
 
EXCEPT SO FAR AS OTHERWISE EXPRESSLY STATED, THIS CREDIT IS SUBJECT TO THE
UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS (1993 REVISION),
INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NO. 500 (THE "UCP 500”).
 
 
[SIGNATURE]
 


 


 


 
ANNEX I
 
DATE:
REF. NO.
AT SIGHT OF THIS DRAFT
 
PAY TO THE ORDER
OF                                                                                                           US$
US
DOLLARS                                                                                                                                          
 
DRAWN
UNDER                                                                           BANK,
STANDBY LETTER OF CREDIT NUMBER NO.DATED
TO:
 
 
 
(BENEFICIARY’S NAME)
 
 
AUTHORIZED SIGNATURE



 
ANNEX II
DATE:
 
TO:           
 
 
RE:STANDBY LETTER OF CREDIT
NO.ISSUED BY
 
L/C AMOUNT:

LADIES AND GENTLEMEN:
 
FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY TRANSFERS TO:
 
(NAME OF TRANSFEREE)
 
(ADDRESS)
 
ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY TO DRAW UNDER THE ABOVE LETTER OF
CREDIT UP TO ITS AVAILABLE AMOUNT AS SHOWN ABOVE AS OF THE DATE OF THIS
TRANSFER.
 
BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN SUCH LETTER OF
CREDIT ARE TRANSFERRED TO THE TRANSFEREE.  TRANSFEREE SHALL HAVE THE SOLE RIGHTS
AS BENEFICIARY THEREOF, INCLUDING SOLE RIGHTS RELATING TO ANY AMENDMENTS,
WHETHER INCREASES OR EXTENSIONS OR OTHER AMENDMENTS, AND WHETHER NOW EXISTING OR
HEREAFTER MADE ALL AMENDMENTS ARE TO BE ADVISED DIRECT TO THE TRANSFEREE WITHOUT
NECESSITY OF ANY CONSENT OF OR NOTICE TO THE UNDERSIGNED BENEFICIARY.
 
THE ORIGINAL OF SUCH LETTER OF CREDIT IS RETURNED HEREWITH, AND WE ASK YOU TO
ENDORSE THE TRANSFER (IN THE REVERSE THEREOF, AND FORWARD IT DIRECTLY TO THE
TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF TRANSFER.
 
SINCERELY,
 
(BENEFICIARY’S NAME)
 
SIGNATURE OF BENEFICIARY
 
SIGNATURE AUTHENTICATED
 
(NAME OF BANK)
 
AUTHORIZED SIGNATURE



 
 

--------------------------------------------------------------------------------

 
EXHIBIT I
 
PROPERTY TITLE POLICY
 

